I declare resumed the session of the European Parliament adjourned on Thursday 15 December 2005.
Colleagues, the new year is usually a time of optimism for the future, but this year we were all saddened by the tragic and untimely death on New Year’s Eve of Phillip Whitehead, the wise and able Chairman of our Committee on the Internal and Consumer Protection.
Phillip was highly respected across this House. He arrived here in 1994, bringing with him his experience as a producer of television documentaries and as a national politician, together with his strong and unwavering support for an active role for his country in the European Union. Today, I would like us to remember him and his achievements here, from laws on the media, to others on food safety; from his tireless defence of the rights of consumers, to his work in helping to make the historic enlargement to central and eastern Europe a reality.
I would also highlight the wisdom, political skill and good humour he brought to bear in piloting the controversial and complex services directive through his committee.
Dear Phillip, we will all miss you.
I ask all of you here today to share a minute’s silence in his memory.
The next item is the one-minute speeches on matters of political importance.
Mr President, ladies and gentlemen, the issue of labour mobility and the mobility of students is very important for my country, Slovakia, as well as for other new members of the Union. At this point, I do not intend to speak about transitional periods, through which other Member States of the European Union have imposed considerable restrictions on the movement of labour. However, as a member of the Committee on Culture and Education, I would like to take this opportunity to appeal to Austria, the country currently holding the Presidency of the EU, to amend its laws on the admission of foreign students, including those from Slovakia, to Austrian universities and to repeal the ‘Numerus Clausus’ provision in favour of the principle of equal opportunity. This could be achieved, in my view, by introducing admissions exams or probationary semesters. This would be a step towards attaining the pan-European objective of building a knowledge-based society.
– Mr President, on behalf of the group of European Socialists, I wish to express our deep sorrow and disenchantment over the senseless deaths of eighteen civilians in the Pakistani village of Damadola as a result of bombing by American aircraft. I would like to state here that I fully respect the efforts undertaken by the United States in the fight against global terrorism, as well as the joint actions of the US and EU in tracking down the masterminds and perpetrators of terrorist attacks against civilians. On the other hand, there is nothing in our democratic societies that precludes us from expressing reservations about attacks that cause the deaths of civilians in any country, especially if the victims are women and children.
Mr President, ladies and gentlemen, the Russian-Ukrainian energy crisis has exposed the true face of Russia as an economic partner – a hidden threat to use the energy sector for political purposes. When my country, Lithuania, decided to restore its independence and secede from the Soviet Union 15 years ago, it experienced similar behaviour on the part of Russia – an economic and energy blockade.
By repeatedly emphasising the significance of Russia as a strategic partner and its exceptional position among other countries, the European Union is offering Russia concessions. The main reason for such concessions is the growing dependency of the European Union energy sector on Russian resources. Is it not obvious, however, that Russia could resort to the same tactics it used on us in respect of the European Union if it experiences difficulties? Therefore, I invite everyone not only to discuss the development of a common energy policy, but also to take actions to develop such policy immediately.
Mr President, four years ago, the United States was transferring its first prisoners of the war against terrorism, hooded and chained, to the detention centre at Guantanamo Bay on its naval base in Cuba. Around 500 people, from 35 countries, are still being held, without charge or sentence, deprived of the rights recognised by international law. There are an increasing number of reports of torture and of poor treatment of the detainees in this centre. In fact, the prisoners remain in a ‘lawless’ situation. They are often put in isolation, sometimes for months on end, for having infringed the camp’s strict operational rules. Several have attempted suicide. The United States’ plan to have the detainees tried by military commissions will only heighten the injustice because these commissions are not independent and because they admit statements obtained through the use of force or torture. In these conditions, is it not about time we lent our support to those in Europe who are calling for the closure of this centre?
Mr President, ladies and gentlemen, I am sure that we all want to reinvigorate the debate on European policy, but that does presuppose not only the political will, but also a comprehensive information and communications campaign extending throughout Europe and tailored to the various target groups. Awareness is, after all, dependent on information. There is no single reading and exercise book for all schools throughout the EU; with the support of the Austrian Ministry of Education, Science and Culture, the Austrian journalists Wolfgang Böhm and Otmar Lahodynsky have written one that could, with only a few amendments, be used in all the EU Member States. I ask you, Mr President, to see to it that this book is published and made available in all the EU-Infopoints and EU information offices. We have also produced an EU pocket quiz aimed at young people, with 40 questions and answers, and that, too, does not need much adaptation to make it suitable for all the EU’s Member States. I ask you, Mr President, to do your part in getting these two publications included in Plan D and hence in making it possible for a single European reading book and an information campaign to be kicked off.
Mr President, a short while ago we received a delegation representing the port workers who held a massive demonstration today in our town. Trade union representatives have condemned the violent acts carried out by a few uncontrolled elements, right here in Strasbourg and towards our Parliament, but they have drawn our attention to the dangers posed by the port services Directive with regard to the status of port workers, and to the quality and security of port services. The representatives have called on MEPs to do as they did two years ago and reject this directive that is both pointless and harmful, when it comes back to Parliament. This directive is both harmful and pointless because, as the port workers have pointed out, European port services are the most competitive in the world, and there is no need to intensify competition in our ports.
Mr President, we started this year with an urgent meeting of the representatives of the EU States concerning the supply of gas from Russia. The Russian-Ukrainian energy crisis served as a wake-up call for the European Union. The dependence of the European Union energy sector on Russia, where from 50 to 90 percent of all energy resources of the States of the European Union originate, has long been a reason for concern to the citizens of the European Union, as well as residents of Central and Eastern Europe.
It is an open secret that the EU energy sector is still being managed and regulated in such a manner that some members of the European Union often gain at the expense of other states, at the expense of other EU States or in violation of those States' interests. This should not be the case.
Therefore, considering the objectives of the Lisbon Strategy and the growing demand placed on energy resources, I invite you, Mr President, to endeavour to develop a single European Union energy policy, while making the drafting of the project a priority on the agenda of both the Commission and the European Parliament.
– Mr President, last week the Austrian Presidency announced that the period of reflection on the European Constitution was closed and that it intended to present a new proposal at the June summit.
On the other hand, in France, the Minister of Home Affairs, Mr Sarkozy, proposed an original method for reviewing the proposed text, which would be based on a study by a group of experts, which would tour the European capitals and set its conclusions out in a short text that could be passed by the national parliaments.
I wish to draw your attention, Mr President, to the fact that neither proposal makes any provision whatsoever for the grass-roots verdict which sparked the review of the road being taken by the European Union. Some months after the Dutch 'no', it would be a good idea if we were to study the experience we have acquired and how we can put it to optimum use, in order to remedy the democratic deficit which has developed between the institutions and the citizens.
Inflammatory statements, therefore, and anti-democratic processes will certainly not create a European Union of the citizens.
Mr President, a radio station owned by the Catholic leadership in Spain has embarked upon a campaign of apology for Francoism and coups d’etat.
The European Union has been built upon the values of freedom and plurality, and in several of our countries holocaust denial or advocating Nazi-fascism are crimes. It is not a crime in Spain to defend the crimes of Francoism, but those people who do so must be morally reprimanded.
As a final example of that radio station’s crazed attitude, one of its so-called ‘journalists’ passed himself off as President Zapatero in order to secure a fraudulent interview with the President-elect of Bolivia, Evo Morales.
Masquerading as the President is a crime punishable by ten years in prison in the United States, but we are not calling for prison sentences or precautionary closure; we are asking this Parliament to apply a moral penalty, which could perhaps consist of one hundred Our Fathers and fifty Hail Marys in penance for their sins.
Mr President, an investigation in Poland has revealed that the driver responsible for the accident that claimed the lives of six people, including the MEP Dr Filip Adwent, had traces of amphetamine in his blood at the time. This affected his ability to control the lorry he was driving.
I refer to this tragic accident in the light of the report recently published by the European Monitoring Centre for Drugs and Drug Addiction. It emerges from this report that drug addiction is one of the most serious threats we face, and that it is becoming a particular problem among the younger generation. As we have seen, it is no longer only addicts that are put at risk by this problem, but society as a whole.
How many more people, whether addicts or innocent victims such as our colleague, must die before the European Commission, Parliament and the parliaments of the Member States react by drafting tough anti-drugs legislation? The latter is what is needed instead of the texts tabled to date, which provide a greater level of protection for the free market than for precious human lives.
The report sets out proposals regarding the effectiveness of measures to prevent drug addiction and tough regulations, and I would call on all legislators to ensure that these proposals are incorporated into both Community and national law.
Mr President, the recent dispute between Russia and Ukraine over natural gas supplies and the relentless rise in oil prices are indications of how vulnerable Europe is when it comes to supplies of these vital commodities. Europe is becoming increasingly dependent on imports, which often come from regions that are highly unstable. We already import 60% of our oil, for example, and this figure will rise in the future. It is becoming apparent that no EU Member State, no matter how large, will be able to tackle such problems by itself in future. I should therefore like to call once again on the European Commission and the European Council to speed up preparations for a proposal on a common energy policy, which should also tie in with the common foreign and security policy. I do not believe that we can continue with the present situation, dependent as we are on the good will or otherwise of certain authoritarian or totalitarian regimes in our vicinity.
Mr President, ladies and gentlemen, on behalf of the European People’s Party (Christian Democrats) and European Democrats, I would like to condemn the fact that this weekend the terrorist organisation Batasuna, the political wing and cradle of the criminals of ETA, intends to hold its congress in the Basque Country.
As you will know, Batasuna has been illegalized in Spain and appears on the European Union’s list of terrorist organisations, and it would be truly scandalous for Batasuna to hold this event, because it would constitute a direct affront against the rule of law and freedoms of a Member State of the European Union, Spain. It would be a democratic indignity for Europe, a surrender to the thinking of the ETA-Batasuna terrorists and, above all, a betrayal of the victims of terrorism and an insult to their memory.
Ladies and gentlemen, can you imagine an illegalized party such as the Nazi party wishing to hold a congress in Germany or Austria? Can you imagine Al Qaeda wanting to hold an event in New York? It is unimaginable. Well in Spain, the terrorists want once again to side-step the law.
Over recent days, regrettably, there have been comments from the Basque nationalist government and Spain’s Socialist government aimed at rolling out a red carpet for these terrorists, which they can walk unhindered at their coming congress.
The European Parliament must condemn this event that ETA-Batasuna wants to hold and speak out in favour of strict compliance with the Law on Parties.
Mr President, I hope you will send a message of congratulations to the Council on its decision to meet henceforth in public when discussing codecision legislation. This meets a long-standing demand of the European Parliament, and the British Presidency is to be congratulated on achieving this breakthrough.
The UK Presidency was quite a good one for the European Parliament in other respects too. It agreed, firstly, to reopen Council discussions on the comitology system in order to give Parliament the same rights of scrutiny and call-back as the Council. Secondly, it agreed to take the data retention proposals as first-pillar legislation under codecision rather than as an intergovernmental third-pillar fix, as some other governments wanted. Finally, it set an example as to how presidencies should deal with Parliament, with a record number of ministerial appearances, including no fewer than four by Prime Minister Blair himself.
I hope the Austrian Presidency will do as well. It has not started well on the institutional front, with Chancellor Schüssel’s quite ill-informed attack on the Court of Justice.
– Mr President, there are a number of national governments which do not accept the institutional role of the European Parliament. They believe that the European Parliament 'moves' on a smaller scale than the national parliaments.
Let us make one thing clear: our role, our institutional role, is as important as that of the national parliaments. The Greek government is reviewing the Constitution. It has called on the parties of the Greek parliament, but it has not called on the parties in the European Parliament.
This is clearly a slight. I should therefore like you to intervene, so that the national governments see the role of the European Parliament which befits it, by which I mean that its role must be similar to that of the national parliaments. It is unacceptable for the Greek government not to accept as a debater our party, which obtained 4.5% here and 6% in the opinion polls, precisely because it feels threatened by our ascent.
We therefore want the right to democracy. We want the right of coexistence. Please contact the president of the Greek parliament and make him understand that this is illegal and reckless.
– Mr President, ladies and gentlemen, we are celebrating the Year of Mobility. Mobility is understood to mean a change of workplace and place of work. In order for this change to succeed, certain means are required, the most basic of which is multilingualism.
We therefore fail to understand why a knowledge of the language of the country of origin of European citizens living in other countries in the European Union is not maintained with lessons in the mother tongue right from nursery and school age, so that this can be maintained and developed, both by the specific host country and by the country of origin and the European Union as a whole.
I trust that the European Commission will strengthen the teaching of the mother tongue of migrant workers.
Mr President, I agree with Mrs Flautre’s condemnation of the scandalous fact that Guantanamo Bay has now been in existence for four years.
Several dozen legal residents of the EU are still incarcerated there, including some of my constituents: Bisha al-Rawi, Jamil al-Banna and Omar Deghayes. The EU needs to exert united and cohesive pressure on the United States, which it has never done before.
Citizens of future EU Member States are also incarcerated there. I refer specifically to five Bosnian citizens and one legal resident who were abducted by United States agents in January 2002, in defiance of Bosnian court orders, and held incommunicado for two years. I call on the Bosnian Prime Minister, Adnan Terzic, to press for their release and for the EU to encourage and support him.
Also in the context of the so-called war on terror, it is shameful that the British Government withheld from the British Parliament for six weeks a letter from Louise Arbour, the United Nations Commissioner for Human Rights, expressing deep concern at some of the proposals in the current anti-terrorism legislation going through the UK national parliament, despite a request that the letter be brought to the attention of the House of Lords. Everyone must heed what the United Nations says.
Mr President, ladies and gentlemen, now is the time for Austria, for the second time since its accession to the European Union in 1995, to hold the presidency, in which capacity much will be expected of it in terms of initiatives. I thought it was particularly good news that, just before the beginning of the Austrian Presidency, some of the export refunds for live animals were at last done away with.
I now want to appeal directly to the presidency, and in the strongest terms, to urge it to abolish all export subsidies for live animals in short order, while, in the medium term, imposing restrictions on live animal transports within Europe and ultimately to establish that animals are a core object of European legal protection. Even today, even in Member States of the EU, all kinds of animals are being transported or kept under appalling conditions – one example recently reported by an Austrian animal welfare organisation was in an animal sanctuary in Italy. This sort of thing needs to be stopped with the utmost speed.
Mr President, to some people’s annoyance it would seem, there has been press freedom in Spain for a long time. While some radio stations invent suicide bombers, therefore, others are busy providing serious information. I am aware, thanks to COPE, that on 29 November of last year, the President of the Autonomous Community of La Rioja sent you a letter, Mr President, asking you to cooperate and actively to defend Spanish, in the knowledge that the Commission had cut the number of translators and interpreters in that language by 33%.
That letter was sent to President Zapatero, as well as Commissioner Almunia, but none of you have done anything to defend Spanish on this occasion. I would therefore ask you, in order not to discriminate against the Spanish compared to the other citizens of the Union, to do something in support of the language you and I share, because you have been elected to this House on a Spanish list.
Naturally I have been elected from a Spanish list. I could have been elected from a list from any other country of the European Union, as you know. But I do not believe, Mrs Herranz García, that Spanish has in any way been discredited in this Parliament. If you know of any specific case that I must deal with, I would ask you to tell me about it, but I do not believe that anybody has noticed any undervaluing, insult or lack of consideration towards the Spanish language in the European Parliament.
Mr President, there are currently 84 Lisbon directives which the European Parliament has adopted; 63 of them should have been implemented by 1 June 2005, but only 13 have been fully implemented by all Member States. The Biofuels Directive should have been implemented by the end of 2004, but the following Member States have yet to notify the Commission of their legislation implementing that directive: Estonia, Greece, Italy, Cyprus, Luxembourg, the Netherlands, Portugal, Slovenia and Slovakia. The Lisbon Strategy is in dire straits because of the failure to implement legislation by Member States.
Mr President, I should like to ask you to write to the Commission, on behalf of Parliament, to ask what it is doing to speed up the implementation of the Biofuels Directive and what action it is taking against Member States which fail to implement and take seriously the Lisbon Strategy.
Thank you very much, Mrs Morgan, I shall communicate that to the Commission, which, incidentally, will present its new proposals for the Lisbon Strategy at the next Conference of Presidents. That will be a good opportunity for the political groups to draw attention to the issue that you referred to in your speech.
Mr President, please allow me to clarify to this Parliament that the decision on the request to hold a meeting referred by Mr Iturgaiz earlier is currently in the hands of the Spanish justice system and it therefore falls to the public prosecutor and the judge to make the decision, in a country under the rule of law, such as Spain, in which the justice system is independent, and furthermore according to a procedure that has been debated and agreed in the Spanish Parliament; it is therefore an entirely democratic decision.
Finally, I would just like to point out that this Parliament has historically supported processes aimed at peace and the eradication of violence. We hope and we are convinced that this will continue to be its practice.
Mr President, the recent human cases of bird flu infection in Turkey show that the risk of a pandemic has increased, and a majority in the Dutch parliament has now decided that it would be useful to introduce disinfectant matting at airports. Although the Minister, Mr Veerman, has rejected this proposal, arguing that this should be done at European level, I myself welcome the Dutch parliament’s initiative. The minister is, of course, right that it would be better to regulate such matters at European level, except that the problem with discussions on bird flu at European level is that people are always full of good intentions, but when push comes to shove, the Commission would not in any case be able to take action within 24 hours of a crisis.
Secondly, in both the British and Belgian press, a discussion has been started as to the extent to which businesses are prepared for a possible pandemic, and I think this also begs the question of to what extent the European institutions and also this Parliament are prepared for one. I think there is absolutely no reason to panic, but if there was a pandemic with travel restrictions, then this would also have implications for us, of course, and I wonder to what extent any consideration has been given to this.
Mr President, President Barroso’s final proposal for the 2007-2013 financial perspective contains the following, seemingly contradictory, proposals. In general point 4 it is stated that: ‘the maximum total figure for expenditure ... for 2007-2013 is EUR 862.363 million’ and that ‘all figures are expressed using constant 2004 prices’, but that ‘there will be automatic ... adjustments for inflation’.
The British rebate under point 78 is qualified as follows: ‘During the period 2007-2013 the additional contribution from the UK shall not be higher than EUR 10.5 billion’. These two points seem to be in conflict and raise the question of whether the EUR 10.5 billion is subject to an automatic annual technical adjustment for inflation. If so, there will be a substantial extra cost.
British Parliament votes are expressed in current sterling values and are not subject to automatic adjustments for inflation. Exactly how much is the EU expecting the British taxpayer to pay, and is this legal?
Mr President, the Groups of the European Parliament have debated the decision of the European Council of 16 December 2005. The various political Groups rejected it, and their criticism is justified in many respects. At the same time, I would very much like to warn the European Parliament not to throw out the baby with the bathwater.
A great number of agreements have been reached on the rules of the utilization of funds, which are considered positive by the ten new Member States. What we failed to agree on in the European Parliament is the issue of non-refundable VAT, the application of the n+3 rule for cohesion funds, that PPPs and the involvement of private resources have become possible and that assistance for housing refurbishments is becoming possible. These are all very important issues for the new Member States, and it would be very important that the interests of new Member States are not damaged in the course of the Parliamentary Debate.
Mr President, I wish to inform my colleagues of an unhappy event that happened to me over the festive season. On New Year’s Eve, I was abducted in Nicosia by Turkish occupying forces and accused of trespassing over the Turkish army line of separation imposed on Cyprus after the Turkish invasion of 1974. I was lucky to be arrested and not be killed: the orders given to Turkish guards are to shoot anybody seen near this line. A number of innocent civilians have already died in this way over the last few years.
Subsequently, I spent three days in jail in Turkish-occupied northern Cyprus in atrocious conditions, and no permission was granted to the United Nations, my relatives or the European Parliament’s representative to visit me. I was presented handcuffed on two occasions before a Turkish military court and on one occasion before an illegal civilian court in the Turkish-occupied sector of Nicosia. I was eventually released on bail of over EUR 25 000 and am summoned to appear before the Turkish occupation courts on 20 January; otherwise a warrant for my arrest will be issued. If found guilty, I face a three-year jail sentence.
This very morning, in fact, I signed a letter addressed to you in response to what you had told me about this matter.
Mr President, I should like to alert the House to violations of human rights by German officials and courts. The problem relates to Poles who were previously married to German spouses but are now divorced, and who are treated as no better than paedophiles. The courts invariably award custody of any children to the German parent, and take it for granted that the German language and culture are superior to their Polish equivalents.
‘Early Germanisation’ and ‘children of German descent’ were phrases used in Nuremberg by criminals charged with the Germanisation of Polish children. Similar phrases are used today by officials working for the , the German Child and Youth Welfare Office, to justify German-imposed bans on meetings between Poles and their children. Even if such meetings do take place, speaking Polish is strictly prohibited, and it is instilled in the children that everything associated with the Polish language is inferior. The claims that the Polish language has a negative influence on the children’s education, but such assumptions are racist. Poland has already experienced a German education system claiming to be superior to all others at earlier stages of its history.
Is this what passes for respect of human rights in Germany? Such practices violate one of the European Union’s basic principles, namely the promotion of the linguistic and cultural diversity of its citizens.
Mr President, I wish to return to the subject of today’s demonstration by port workers against the proposal for a directive on access to port services.
The demonstrators included dockers from both the old and the new Member States. I myself represent Western Pomerania, a region in Poland that includes ports such as Szczecin and Świnoujście. In common with my political group, I am opposed to the proposal for a directive that the House will consider shortly. Yet something odd is going on within the Commission. Even though there is little public support for this proposal, which was rejected by Parliament during its previous term, and even though there is no convincing evidence that a regulation of this kind is the right solution, the proposal has been tabled at the last minute.
I very much hope that the present Commission in general, and Commissioner Barrot in particular, will not make the same mistake when it comes to other economic sectors.
Mr President, I should like to draw attention to the deplorable situation of migrant workers in the Union and the legal limbo they often find themselves in. I am not talking about illegal or economic immigrants, but legal migrant workers from Member States of the EU, new and old, who in my own region are predominantly Portuguese and Polish. I want to illustrate the situation by referring to my own country, but the situation is the same across the European Union.
We in the United Kingdom have a workers’ registration scheme whereby individuals can register upon payment of GBP 70 (EUR 100), so that after 12 months they are entitled to draw social benefits. To do that, however, they need a national insurance number. We have a Catch-22 situation here: to get a number you need to make an appointment, but the phones go unanswered; so, no appointment, no national insurance number, no signing up for the workers’ registration scheme, no legal basis for work, no protection and no benefits.
– Mr President, on Tuesday 12 January, a major rally was organised in the town of Rethymnon, in Crete, against racism and xenophobia, following the murder of a young Albanian economic immigrant.
A rally is being organised in a few days' time in Barcelona against racism in sport, and in football stadia in particular, which is taking on dangerous proportions.
I propose, Mr President, that you take an initiative towards the Austrian Presidency and the European Commission and suggest that the spring Council in March discuss an integrated strategy on combating racism and xenophobia which includes measures and short-term and long-term policies.
This will be a symbolic and material initiative to combine policies on economic development and on combating unemployment and poverty with policies against racism and xenophobia.
– I am grateful, Mr President, to have the opportunity, in the Chamber, to salute the port workers, including a hundred Portuguese workers, who are today holding a demonstration at Parliament and are staging a blockade in a number of EU countries .
The port workers are fighting for, among other things, job protection, job security, vocational qualifications, collective work contracts and union rights. Accordingly, they are demanding that the directive on port services be rejected, a directive that has already been rejected by Parliament and yet has inexplicably been re-submitted by the Commission. I therefore call on Parliament to do its duty and reject it again.
Mr President, I too agree with Mr Liberadzki’s objections to the Port Services Directive, although I would have preferred this battle to be fought with words rather than stones. Two French policemen have been seriously injured today.
I rose to speak about another issue, however. The recent gas crisis involving Ukraine and Russia demonstrated the need for a common energy policy. There are a great many risks associated with a situation in which individual Member States take measures on their own initiative that serve the sole purpose of enhancing their own energy security, by which I mean gas, oil and electricity supplies. It follows that what is needed is genuine cooperation and the establishment of harmonised measures in this field. I am not talking about excessive and overly bureaucratic standardisation, but about a realisation of the fact that the EU Member States form a community that shares common goals and threats.
Economic measures that are justified and understandable at national level should be seen in the broader context of political, geopolitical and energy security concerns. This is a task that faces the European Parliament too, and so I welcome the fact that the President of Parliament has decided that Council and Commission statements on this issue will be included on the agenda.
Mr Czarnecki, we shall examine your proposal.
This morning I received some representatives of the workers and I have asked them to put an end to the actions that are taking place around Parliament. The delegation of dockers, of the workers who were demonstrating, entirely agreed with me on the need to try to prevent these demonstrations of a violent nature, and I am sure that they are doing everything they can to control their troops. It is never easy; as we know from experience, every organisation has its percentage of rebels.
That concludes this item.
The next item is the Commission statement on homophobia in Europe.
. Mr President, Community competence with regard to the measures necessary to combat discrimination, including discrimination on the basis of sexual orientation, is based on Article 13 of the EC Treaty.
Furthermore, the Commission would point out that the ban on this type of discrimination is explicitly provided for in Article 21 of the Charter of Fundamental Rights. On this basis, the Commission endeavours, and will continue to endeavour, within the framework of its powers, to take a hard line against homophobia. Combating sexual orientation discrimination is a crucial element in the fight against homophobia.
Directive 2000/78/EC, which paves the way for a general framework promoting equal treatment in employment and occupation and covering all the forms of discrimination included in Article 13, is a practical example of this action, and the Commission is ensuring, and will continue to ensure, that this directive is implemented in the Member States.
The Commission is nonetheless aware of the fact that legislative action must be backed up by other initiatives aimed at combating de facto discrimination, humiliating practices, prejudice and stereotypes. Allow me to mention two practical measures taken by the Commission.
The first measure consists of an information campaign, launched in 2003 and entitled ‘For Diversity – Against Discrimination’. This campaign is currently under way and is aimed at promoting a positive image of diversity, as well as informing the public about anti-discrimination laws. Organisations defending the rights of homosexuals are among the partners involved in this measure, and several initiatives have accordingly been taken, such as an information campaign and an effort to raise the public’s awareness of the forms of discrimination suffered by homosexuals.
The second initiative lies within the framework of the recent proposal aimed at making 2007 the European Year of Equal Opportunities for All. The objectives will be to inform people of their rights, to promote diversity as an asset and an opportunity for the Union and to highlight equal opportunities for all, whether in terms of economic, social, cultural or political life. The Commission considers that organisations involved in combating sexual orientation discrimination will be able to benefit a great deal from this last measure.
The fact remains that the Union and the Commission can only act within the framework of the powers granted to them by the Treaty. For example, the Commission can open a possible infringement procedure against a Member State, but it can only do so if a violation of fundamental rights has been observed with regard to the application of Community law. It is, however, the responsibility of the Member States to exercise powers over and above those possessed by the Union and to take the necessary measures to combat homophobia. In any case, whether it is a question of situations falling within, or outside, the framework of Community law, it is clear that the Commission totally condemns any demonstration or expression of homophobia.
. Mr President, I wish to begin by thanking all the political groups involved in drawing up this resolution. I pay tribute in particular to Mr Cashman, Mrs in 't Veld and Mr Romeva i Rueda for their work. I wish to raise three issues on behalf of myself and my group.
The first is that this resolution is not about homosexuality as such but about homophobia, and for us this is really an issue about human rights and whether you approve of beating other people because of their sexual orientation.
We all agree that there is a lot to do in all Member States and within the institutions. A lot of pressure needs to be applied. Commissioner Frattini referred to Article 13 of the Treaty and Article 21 of the Charter of Fundamental Rights, and I agree with that; but the key here is to get the Member States to abide by them. That is really why we are having this debate: to get the Member States into line.
The second issue concerns the two problems we are facing in fighting homophobia. The first is the inequality in the legislation of the Member States. We have all heard of the problems linked to free movement: one couple being accepted, for instance, in the Netherlands but not being accepted and getting the same rights – social or otherwise – for instance, in Italy. The second problem is a worrying development in many Member States – I do not want to pinpoint any one in particular. We all see and face the problems of hate crimes and discrimination. We must also remember that this is not only about sexual orientation; it is also about gender identity and gender expression.
My final point – which goes slightly beyond the scope of this matter – is that we must remember that there are still 75 countries that consider homosexuality to be illegal and 9 countries which impose the death penalty for it. We must get rid of that.
. Mr President, Europe is, in fact, built on absolute principles: equality, tolerance and humanism. No exception can be made to these fundamental principles; they are simply vital, and the authorities must defend them at all costs when they are attacked. Verbal abuse is hurled at some of our fellow citizens, and real forms of discrimination are emerging. The most appalling thing of all is the fact that outright beatings have led to several deaths in various Member States of the Union. What have the victims of these vile acts done? Nothing. They are simply of a different sexual orientation - they are homosexuals – and the text before us, which we are debating this evening, provides for an important bill.
By voting in favour of this resolution, we are saying loud and clear that we wish to put a stop to the difference in treatment suffered by homosexuals on EU soil and to see them guaranteed the same rights. We emphasise this point: the laws must be the same for everyone. Finally, we solemnly call for an end to the homophobic remarks that stir up hatred, especially when these condemnatory words are uttered by the highest State authorities. These authorities are the guarantors of equal treatment for all.
It is our duty, under Article 13 of the Treaty, to safeguard each person’s fundamental rights. This is our common vision of democracy and of our values. We need to be vigilant on a daily basis. The fight against homophobia must, if necessary, be conducted through the use of legislative provisions, such as already exist, I might add, in several Member States of the Union. The Europe of 25 means fraternity and equality. Let us waste no time in eradicating the bad seeds sprouting here and there.
We have a duty to oppose hatred and the rejection of others. I can only repeat today the words of the German pastor, Martin Niemöller, who resisted the Nazis: ‘When they came to arrest my Communist neighbour, I did not speak up, because I was not a Communist. When they came to arrest my gypsy neighbour, I did not speak up, because I was not a gypsy. When they came to arrest my Jewish neighbour, I did not speak up, because I was not Jewish. When they came to arrest me, there was no one left to speak up for me’. Thank you.
. Mr President, Commissioner, ladies and gentlemen, in times of growing intolerance, an overwhelming majority of this Parliament have sent a very clear signal, and that is cause for rejoicing. All too often, homophobia is justified under the banner of other fundamental rights, namely freedom of religion and freedom of opinion. Some Member States hide behind the principle of subsidiarity in order to legitimise discrimination and, with all due respect, Commissioner, even the Commission often uses this faint-hearted excuse to look the other way. I expect the Commission to be right behind the fundamental rights of all European citizens, irrespective of where they live, for that is what we in this Parliament do too. The fundamental rights are not a matter of subsidiarity. They are indefeasible and universal for all citizens of the European Union.
Solemn declarations and moral indignation are not enough, though; they also, as is specified in our joint resolution, have to be backed up by a whole host of things. We must invest not only in information and education, but also in improving the legal position of homosexuals. While I am on the subject, I should like to insist once more – and I would like to hear from the Commissioner what plans are under way in this respect – on what is referred to as the horizontal directive that prohibits all forms of discrimination, not only in the workplace, but everywhere.
Furthermore, it is scandalous that some Member States should still not have fully recognised the fact that homosexuals were the target of the Nazi regime. I hope that the Austrian Presidency will be able to put this to the Member States in the Council and can subsequently recognise homosexuals as being the victims of the Nazis.
Finally, I should like to hear when the Commission will at long last do as it has repeatedly been asked to do and table proposals for removing obstructions for the free movement of persons for married homosexual couples. It is unacceptable that Europeans, when crossing the border, should lose their rights on the grounds of their sexual orientation, including rights of ownership, pension entitlements, social security, even custody over their own children. I would like to hear from the Commission what proposals it will table further to a request by the European Parliament to this effect that dates back to October 2004.
. Mr President, Commissioner, more than a year ago, the President of the Commission, Mr Barroso, gave a plenary speech in response to statements made by Mr Buttiglione, a candidate Commissioner, in which the former made a number of clear promises. I have read up on this speech once again.
Anti-discrimination and equal opportunities were to be a top priority for this Commission, with a group of Commissioners to monitor all Commission action and major initiatives in this area. It will act as a political driving force. Well, my question to the Commission is what exactly this working party has achieved over the past year, for the disappointing list drafted by Commissioner Frattini does not really do justice to this enormous pledge and there is plenty of work to be done.
As Mrs in 't Veld has already said, it remains unacceptable that there should be European rules that prohibit the discrimination of people on the basis of the colour of their skin, say when renting a house, but that homosexuals are still outside of the law. Why is the right to equal treatment of people, irrespective of their sexual orientation, restricted to the labour market?
In Poland, a number of freedom demonstrations have been banned, and there is every indication that the authorities want to stand in the way of gay emancipation over there. My group is concerned about this, as it is about a number of developments in Latvia and Lithuania, and also in other countries.
It is worrying that the groups often do not dare speak out on this issue. Take the Liberals. Where inefficient spending of European subsidies is concerned, they insist on naming and shaming, but when we talk about basic European values, nobody says a word, and that I believe to be wrong.
I therefore hope that individual Members will now vote in favour of the amendments so that we can address the issue as a whole.
Mr President, I too am opposed to discrimination on the basis of sexual orientation, but we should exercise caution in granting ever more rights to homosexuals.
I am delighted that we are holding this debate today. The rights of homosexuals must be defended wherever possible. It is not that long ago that homosexuality was removed from the World Health Organisation’s classification of diseases. I am all in favour of such a move, but I am not sure whether it is a good idea to legalise homosexual unions. These latter should perhaps be given backing for the purposes of inheritance law, but homosexual couples must not be allowed to adopt children. Such practices are distasteful, outrageous and scandalous, and there have not been any psychological studies showing that they can be regarded as normal.
Mr President, there can be no question that we are faced in Europe with a situation in which homosexuals sometimes suffer violence or contempt at the hands of the police services.
That much can be learned from reports on such matters. Nevertheless, I cannot help but think that this debate is largely a waste of time. My opinion stems from a belief that it would be a very good idea indeed to restore a sense of proportion to this heated debate, and to avoid succumbing to hysteria when describing the situation of homosexuals in Europe. ‘Hysteria’ is the only appropriate word for descriptions that paint a picture of resistance movements, arrests and war. Mrs Roure provided us with a good example of such descriptions in her speech.
I should like to draw the House’s attention to two facts. Firstly, violence against homosexuals represents only a fraction of the violence which is endemic in our societies, and which is a problem faced by every EU Member State. We have seen one example of it today, and we saw further examples a few months ago in France. This is only one aspect of a much larger problem.
Another facet to this question is that every EU Member State, whether old or new, has its own institutions. It has become apparent that these latter, by which I mean courts, ombudsmen, and even public opinion, are capable of providing effective protection for the rights of minorities.
If we were to approach this debate from a legal perspective, we would come up against a whole series of problems and obstacles in the shape of Treaty law. Fortunately, we will not be able to do anything to change this. There is no consensus in Europe that the Treaties should be amended in order to give the EU jurisdiction over such key matters as the recognition of homosexual unions and their implications outside the borders of the Member State that has authorised them.
It therefore follows that there is no reason why the EU should be called to act on such issues such as homophobia. There would be an inevitable consequence of doing so, however. The credibility of the integration process, which is already being used by some as an ideological weapon, would be undermined.
Mr President, in my opinion it is legitimate to ask whether Mrs Buitenweg’s approach to the issue of homophobia in Europe is one that should by adopted by any politician. Do we have the right to impose our way of thinking on voters, or to tell them how they should approach the problem of sexuality and sexual minorities?
It is my belief that sexuality is a private matter for every individual, and that everyone should exercise this sexuality in line with their own morality, religion and culture, and in accordance with local customs. The European Parliament cannot therefore set itself the goal of winning general approval in Europe for homosexuality, and it should not expect such a thing. We must not forget that while some countries in Europe are more tolerant, others have more conservative social norms. Yet homosexuals are attacked and beaten up in even the most tolerant countries, such as the Netherlands and France. I need only mention the case of the homosexual Sebastian Nouchet, who was doused in petrol and set alight in France. If we are going to hold a debate on such matters at all, we should therefore focus our attention on ways of preventing an escalation of homophobic hatred.
We will not succeed in doing so, however, unless we manage to draw a line between protection of the right to sexual privacy, and violation of the right to displays of this sexuality. I should therefore like to make it quite clear that any minority that feels the need to demonstrate the fact that it is different is naturally free to do so. No minority may be discriminated against in this regard. As a matter of fact, a whole system of judicial and constitutional bodies, including an ombudsman, has been set up in Poland to protect this freedom and to ensure compliance with European legislation. Any bans on homosexual demonstrations are of an incidental nature only.
In conclusion, I should like to emphasise that the law should benefit sexual majorities as well as sexual minorities.
Mr President, I wish to express my disappointment at the statement made by Commissioner Frattini, which was more a repetition than a statement. Commissioner, we know you are concerned and we know the Commission is concerned, but the Commission should be judged on what it does. Infringement proceedings must be brought against any Member State that fails to transpose or implement the appropriate directives already in force in a number of Member States. I agree that we must campaign and educate, but that in itself is not enough. A proposal for a horizontal directive directly related to the race and ethnicity directive promised by President Borroso must be brought before this House.
I am saddened by some of the contributions this afternoon. This is about equality, not about promoting homosexuality. It is about giving homosexuals the equal rights and equality that others take so much for granted.
I am gay. I am a homosexual, born to an ordinary man and woman. Because of that some people will wish to take away my right to talk about my sexuality, to celebrate my 22-year relationship and to be part of a wider community. Some would vilify me, take away my democratic rights and use hate-speak against me. I could decide to go on a gay pride march, but that gay pride march could be banned. Why? Because society is preoccupied with what it perceives as my sex life. A judgement has been made on it. Where is the morality in that? Where is the morality in preaching and promoting discrimination and hatred, sometimes behind the shield and the excuse of religion or belief?
I say to Commission Frattini and the entire Commission, as well as to this House, that if we do nothing when we see people beaten to death, vilified and discriminated against then we are condoning and becoming complicit in those beatings, in the hate-speak, the defamation and the ill-treatment. Even in the United Kingdom, where enormous advances have been made, a young man was kicked to death just before Christmas for no other reason than he was homosexual. If this House does nothing then it is party to every single blow that was rained upon that individual and other men like him and on gay women across the European Union. That I should even have to make such a statement here in Parliament makes this a day of great sadness.
Mr President, I have to acknowledge that, as Mr Cashman has said, even in my own constituency of London we continue to see prejudice and homophobic crime. Just recently a gay man was killed purely out of murderous prejudice. A few years ago we had a hate-crazed bomber who specifically intended to kill gay customers of a bar. Of course he killed others too. But we are largely looking at private hate and prejudice. What is so shocking about developments in some Member States is the crude official intolerance: the banning of Pride demonstrations, inflammatory language even by Prime Ministers, police failure to protect marches, and so on.
We need European legislation to outlaw hate crime on grounds not only of race – which we have still not achieved – but also of sexual orientation. And we need to equalise the treatment of race, gender and sexual orientation in generalising the ban on discrimination not only in the workplace, but also in the receipt of services and in the supply of goods. The patchwork that we have at the moment is not good enough. I look also to Commissioner Frattini to lead the effort to greatly improve the generalised protection of both women and minorities.
Mr President, now that we are well into the 21st century we cannot just condemn homophobia: we must fight it politically and legally.
The only way to look at homophobia is as a combination of ignorance and impunity. According to the Treaties, the European institutions are responsible for ensuring respect for the rights and freedoms of its Member States. This means combating ignorance and the impunity of homophobic statements and actions, which are not just taking place, but which are increasing in some European countries.
I profoundly regret statements such as those that have been made in Poland or decisions such as those taken in the Latvian Parliament, which fundamentally violate the principle of equal rights, a principle which must prevail in the construction of the shared values upon which the European Union is founded.
I would therefore urge the Commission to condemn homophobia and to set up legal and political mechanisms so that this problem will one day be confined to history.
Mr President, I do not think there is anybody in this House who would accept homosexuals being discriminated against, attacked, intimidated or whatever on account of their orientation, but that is not, in fact, what today’s discussion is about.
The question for discussion is whether it is still possible to criticise the spirit of political correctness that is gradually suffocating the free expression of opinion. Although the time when homosexuality was a taboo subject is fortunately in the past, these days it has become taboo to raise objections about some types of behaviour or complain about some homosexuals, even though this is completely unrelated to discrimination, hatred or whatever. The Buttiglione case is still fresh in the memory. For example, anyone who is opposed to homosexual marriage is promptly written off as homophobic and criminalised.
Commissioner Frattini talked about diversity a moment ago, but it is important that we remain open to diversity of opinion, for the sanctimoniousness of 19th century sexual morals is gradually giving way to the sanctimoniousness of political correctness.
Mr President, ladies and gentlemen, the European Parliament has prided itself on having spearheaded the fight against discrimination where equality between men and women, the status of ethnic minorities, the situation of disabled people and, more recently, respect for people’s sexual orientation are concerned.
Article 13 of the Treaty, the Charter of Fundamental Rights and numerous directives make it not only the right, but also the duty, of our Assembly to continue to fight for the equal rights of homosexuals, bisexuals and transsexuals. In view of the substantial progress recorded in this area in many Member States, some people had hoped, if not for this matter to have been settled, then at least for it to have died down.
No such thing has happened, and a real upsurge in homophobic language and violence can even be observed. The recent remarks made by Polish political leaders dismayed us, with the European Commission, I am afraid to say, only reacting to them in a very half-hearted manner. Other unacceptable speeches of this kind have been made in other countries, including France. Violent acts, ranging from insults to torture and murder, are to be deplored everywhere. These crimes are taking place in a particularly worrying international context, in countries such as Egypt, Lebanon and Senegal. Homosexuals are being persecuted because of the way in which they live their lives. Worse still, in Iran, two have been executed.
We are therefore delighted to welcome the Commission statement on homophobia in the European Union. Our colleague from the Group of the European People’s Party (Christian Democrats) and European Democrats, Mr Stubb, had prepared a resolution, on behalf of our group, calling on the Commission and the Member States to take practical legislative and operational measures to combat these forms of discrimination. Today, it is a resolution common to five political groups that we are examining. One can only be delighted to see that, in this Chamber, the fight for human rights has transcended partisan borders. The pious hopes contained in the Commission’s statements must now be very swiftly replaced by a practical and comprehensive directive. Equally, it is up to each one of us to continue this fight in our respective countries for a form of equality that consists not only of the right to other people’s indifference towards their sexuality, but also of the right to be different.
Mr President, attacks on homosexuals are bad news, and we are getting that news from every corner of the European Union. The Vice-President, Commissioner Frattini, has told us what means the Commission has at its disposal to deal with homophobia and what it is actually doing with them, but what I should like him to tell us is whether that is meant to be enough. Are we really meant to find it acceptable that discrimination in the Member States should go unpunished and that they should fail to transpose the anti-discrimination directives? That is why there is a need for a build-up of political will, and this debate helps to bring that about. Five groups have come together and agreed on a text that denounces discrimination on the grounds of sexual orientation, and which is intended to protect homosexuals, lesbians, transgendered people and bisexuals.
The fact is, though, that more needs to be done; transposing the anti-discrimination directives cannot be something that Member States are left to do as and when they feel like it, and – as has already been said – if their authorities interfere with the right to demonstrate by, for example, banning gay pride marches, then they have to be called to account. Fundamental rights need to be reinforced and must apply not only in Belgium, the Netherlands and Spain, where the rights of same-sex couples are fully recognised, but throughout the European Union too.
I am absolutely outraged by what I have just heard said about the right to adopt being under attack. What determines whether or not a child will develop and flourish is the parents’ love and devotion, not their sexual orientation. That is where discrimination starts, and, although – thank God – we punish it, there are powerful voices in places like the Vatican who speak out in its defence, thereby encouraging even more flagrant manifestations of homophobia.
I will therefore close by saying that morality is a private matter for private citizens themselves, but what we in this House have to do is defend the law, and that is what five groups are doing.
Mr President, ladies and gentlemen, I wonder whether I will live to see homosexuality accepted and lived as something completely normal. I wonder whether the time will come when politicians will no longer be able to make political capital for themselves with discriminatory comments about homosexual people, and I wonder when same-sex partnerships will be recognised as sharing responsibilities and enjoying equal rights. There is something about the view – as expressed in the Pope’s definition – of homosexual couples as merely convenient arrangements for the purpose of pursuing meaningless sex that betrays a contempt for people, and it bears no relation to the reality of life as lived by homosexual couples.
Discrimination against homosexual lifestyles and their marginalisation begins in people’s heads, and our adopting a directive on the subject will not put a stop to it. The events in Poland are no more accidental than the latest utterances of one Italian minister are slips of the tongue; rather, they are expressions of an attitude of mind.
Combating homophobia is an educational task, and it is intended that 2007 should be the Year against Discrimination. The Commission needs to give the fight against homophobia the same level of priority among its activities as the combating of discrimination on the grounds of gender, race or religion.
– Mr President, I am disappointed by Commissioner Frattini’s speech, for what he is doing is retreating and saying we will intervene only when rights are infringed, but if the core principles of the European Union are violated, we will do nothing – indirectly admittedly, but that is what you said, Commissioner! The fact is that sexuality and sexual orientation are fundamental rights too, and they too are in the Treaty. Where the violation of those rights is on an official footing, in Poland, for example, where these people are on the receiving end of enormously discriminatory utterances on the part of leading politicians, and persecuted and injured when they take part in these demonstrations, which is an offence against these young people’s human dignity, the Commission stands by and declines to intervene, on the grounds that European law has not been broken. Your written answer to my question was couched in precisely those terms, and that, Commissioner Frattini, is just not on! What is going on in Poland is a departure from the observance of the Copenhagen criteria and from the core principles of this European Union, and so we have to make it clear at European level that this is unacceptable and that changes must be made without delay.
Mr President, I should like to draw the attention of the House to recent and repeated manifestations of intolerance in my home country, Poland, which frequently take the form of incitements to violence against people on the basis of their sexual orientation. I should also like to alert the House to the state authorities’ failure to respond appropriately to these and other displays of homophobia. Examples include the banning of Equality Marches in Warsaw and Poznań, and the fact that the measures provided for in Polish law have not been taken against groups inciting others to intolerance and to violence against people who promote equal rights for everyone, regardless of their sexual orientation.
We are faced with the authorities’ acceptance of what amounts to political thuggery directed at the gay, lesbian and bisexual communities. On 13 January 2006, a court in Elbląg opened proceedings against Robert Biedroń, the head of the Campaign against Homophobia. The public prosecutor’s office has charged Mr Biedroń with insulting Catholics, even though he has stressed that he never intended to insult Catholicism or to put it on a par with fascism. It is worth emphasising that the same public prosecutor’s office refused to institute proceedings following the insulting references to homosexuals contained in an article in the publication , in which it was stated that ‘homosexuality is a disease and a threat to the family.
Mr President, homophobia is not only a big problem in some Member States, but also in the rest of Europe too. I am therefore pleased that my proposal for the monitoring of hate crimes against homosexuals and lesbians, bisexuals and transsexuals, has been included in the joint resolution against homophobia in Europe. This is new and I am pleased that Parliament wishes to support this fresh initiative. I should now like to hear from the Commissioner how the Commission intends to carry out this monitoring in practice. We gain our knowledge through measuring, and this is certainly also true of the extent of violence and hostility on the basis of sexual orientation or in respect of transsexuals.
I think that too little attention is being paid to transsexuals. Unfortunately, transsexuals still face exclusion, violence and lack of understanding in all EU Member States on a regular basis. The European Union still does far too little to protect the human rights of homosexuals, lesbians, bisexuals and transsexuals. The European Union has the opportunity of flexing its muscle, and it is therefore high time it did. You either protect human rights or you do not.
The time has come to translate this fine theory into practice and use the means which the EU has at its disposal, such as suspending a Member State’s right to vote.
Mr President, I just wish to add a few brief words at this point in the debate, the length and depth of which has shown that, regrettably, homophobia is still a serious and current problem throughout Europe. Your words, therefore, Commissioner Frattini, have not been very convincing, given their coldness and their lack of a full and proactive commitment to combating this scourge. We need much more vigorous action on the part of the Commission and on the part of the Member States, the latter led by the Commission.
Homophobia is there, in customs and traditions, in language, everywhere. Not just in the countries in which the incidents that have led to this debate have taken place, such as Poland, but also in countries such as my own, Spain, where much progress has been made on this issue, but in whose society, authorities and certain professions this homophobic attitude still exists, and we must continue actively to fight it. I agree with the words of many fellow Members, in particular the very moving words of Michael Cashman.
– Mr President, ladies and gentlemen, as Martin Luther King said when launching the campaign for African-Americans’ rights, either we achieve freedom together or not at all. What he meant was that there are no black people’s rights or white people’s rights: there are just human rights. Fighting homophobia does not mean showing understanding towards a specific group in the population: first and foremost, it means upholding human rights.
I am frightened by the arrogance of those who deny homosexuals the chance to give blood; I am frightened by the discriminatory campaigns of those who are unable to talk about high-risk behaviour yet still allude to high-risk individuals in the fight against AIDS; or those who ban people from driving just because they are gay.
I cannot silently accept the attitude of a Commission that behaves like Pontius Pilate, in that it does not try to enforce a directive that already exists against discrimination; a Commission that ought to start infringement proceedings against countries that do not respect people’s freedom to choose their sexual orientation – that happens in Italy, Poland and a number of other countries. This is not an issue that just affects a particular group of people, but one that involves the dignity of the whole European Union.
Mr President, ladies and gentlemen, I am grateful to all those who have spoken. However, I feel obliged to repeat certain information in greater detail, because some speakers have clearly shown – and I say this with the same frankness that you have shown towards me – that they are not familiar with what the Commission is doing.
I must emphasise – and I do not believe there can be any doubt about it – that we are talking about homophobia, which is a violation of human rights, and that is the only point on which I agree with Mr Agnoletto. Homophobia is not about protecting certain categories of people, but it is essentially an issue about absolute rights, which can never be interpreted otherwise.
I should, however, like to clarify a few points. Some of you – Mrs Bozkurt was the last – asked whether or not we would guarantee that the status of homosexual protection and the fight against homophobia in the Member States would be monitored. I can assure you, Mrs Bozkurt, not only that such monitoring will be guaranteed but that it has already been done! You should be aware of the report drawn up a few weeks ago by an independent specialist group – which I have of course made available to Parliament – which illustrates what kind of behaviour in each country runs counter to our common desire to fight discrimination.
That report has been officially passed on to Parliament, and it is obvious that the only reason why I – and no one else – decided to have it prepared on a country-by-country basis was to provide you and us with the information we need to be able to form a judgment. That monitoring, Mrs Bozkurt, will continue: any actions that run counter to this guiding spirit will be exposed in public. Governments too, which are required to take the first step and to report what their national, and not just European, rules are on freedom of assembly, for instance, may draw all the necessary conclusions if they read the relevant documents. Transparent information is indeed a priority.
Other speakers mentioned a promise by President Barroso to adopt a horizontal directive – that was the term used – on the strengthening of and respect for rights in the area of non-discrimination. That too has been done, ladies and gentlemen! In 2005 the Commission adopted a formal communication entitled ‘Non-discrimination and equal opportunities for all’, which clearly indicates what is expected as regards guarantees of greater protection of equal rights.
In that communication to the European Parliament, however, we were duty-bound to point out what everyone knows, which is that when the Commission puts forward a proposal based on Article 13, that proposal must, by law – according to the Treaties and not according to our interpretation – be adopted unanimously by the Council. There is, however, no unanimity within the Council as yet, although I hope there will be. In any case, the 2005 communication very clearly states our intention to harmonise the field of legal protection against all kinds of discrimination, including that based on sexual orientation, which is what some of you claim we have not yet done, ladies and gentlemen.
I shall now turn to another subject, which concerns the powers of the European Commission. I am quite sure that the Commission does not currently have the necessary powers to take action against violations of a right that affects people so deeply, as you rightly said, Mr Cashman. It is precisely to strengthen Europe’s powers, however, that this Commission and I myself have once again proposed that a European agency for the protection of fundamental rights should be set up. The agency would be endowed with the powers that you propose, since it is the European Parliament’s duty to give its opinion on the subject and perhaps increase its powers of intervention. If you accept that proposal and if there is agreement in June, the agency will be a tool aimed precisely at tackling discriminatory behaviour. This proposal is already on the table: it just needs examining, and I have said before and I repeat that we shall listen to any request by Parliament to improve it.
That, however, is just one of the tools available. There are, of course, the usual instruments, such as Article 226 of the Treaty, infringement proceedings, and also a good deal of Court of Justice case law, according to which the Commission is unfortunately not empowered to intervene if the actions lie within the competence of the Member States. I hope that the agency will be active soon, because it will perhaps be the first instrument to meet the demand for such powers.
Mrs Bachelot-Narquin, you mention a right to diversity, and I once again reply that we are already working on it. You should, I believe, be aware of the information campaign programme named precisely ‘For diversity’. Our aim in this programme, which began in late 2003 and is still ongoing, was to put together positive information to explain that diversity is a value for Europe. All the major European gay rights groups are involved in this programme.
I believe you are keeping abreast of all these activities, and it is our intention to continue to work hard in this field. I must therefore reject the accusations that the Commission has done nothing. We intend to carry on with our work in this area and to do so in a spirit of mutual openness. I felt that I should provide you with some facts, and not merely ideas, about initiatives that are already in place and which will improve our determined fight against all kinds of homophobia.
– I have received five motions for resolutions(1) under Rule 103(2) of the Rules of Procedure.
The debate is closed.
The June List believes that the EU is a union of values that must operate on the principle that everyone has equal value and equal rights. This principle is fundamental to all activities and has also been laid down in the UN’s General Declaration on Human Rights. The EU Member States have ratified a number of legally binding international agreements based on this principle of equal treatment and non-discrimination.
The right not to be exposed to irrelevant special treatment on the grounds of sexual orientation is, then, a fundamental human right. In the debate, this right is sometimes regarded as a negotiable benefit. It is important for us always to have the UN’s declarations on human rights in mind when we debate legislative proposals in this Chamber.
It is only in more recent years that the EU Member States have seriously begun to deal with the issue of homophobia. According to Swedish statistics, the average citizen has a 4% to 6% risk of being exposed to what is referred to as unprovoked violence. Among lesbian and bisexual women, the corresponding figure is between 15% and 24%, while between 28% and 36% of homosexual and bisexual men have been exposed to unprovoked violence. The fact that sexual orientation determines to what extent someone is in danger of being exposed to violence is, of course, unacceptable.
It is important for us, as politicians, to make it clear that all human beings have equal rights and obligations. If we tamper with that principle, we bring fundamental human rights and the UN’s declarations into question.
Mr President, I have been a Member of this Parliament for a year and a half now and I find the experience …
I do not have the Rules of Procedure here, Mr President. It is a very brief question. It is very frustrating that every time we ask questions in the debates, we never get a reply. I asked a very precise question and I did not get an answer.
Mr President, on the basis of Rule 143(1), I wish to state that Mr Frattini is making out that we are all stupid because it was he who prepared the communication on the broader framework directive. However, he did not bring forward a directive, as Parliament requested, because it seems there was no unanimity ...
– Mrs Buitenweg, I am sorry, but Rule 143(1) has nothing to do with your request to take the floor. It merely states that ‘the names of Members who ask leave to speak shall be entered in the list of speakers in the order in which their requests are received.’
The vote will take place on Wednesday at noon.
– The next item is the report by Mr Catania (A6-0411/2005), on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the Commission's fourth report on citizenship of the Union (1 May 2001 – 30 April 2004) (2005/2060(INI))
Mr President, ladies and gentlemen, the granting of citizenship and the rights associated with it is a prerogative of the Member States. European citizenship is an emerging concept, a right deriving from national citizenship. The fact that each country has different procedures for granting national citizenship means that there is no uniform procedure for acquiring European citizenship.
This report, for which I am the rapporteur, does not call the Member States’ prerogative into question: the right to citizenship and the granting of citizenship are their prerogatives, as expressly laid down in the Treaties. The times are perhaps not yet ripe for harmonisation of the procedures for granting citizenship, as I realised even during the debate in committee.
Nonetheless, I believe it would be extremely useful and, indeed, necessary to begin a period of reflection – in the medium to short term – on the real and effective value of the idea of European citizenship. In my opinion – and not just mine but that of most of the Committee on Civil Liberties, Justice and Home Affairs – the only way to endow the idea of European citizenship with real value is to link it closely to the idea of residence.
European citizenship by residence is a very important issue, and thousands of associations and thinkers who have taken part in this debate have already submitted a petition to implement it. European citizenship by residence can be included alongside the other procedures for acquiring citizenship – that is, citizenship by bloodline () or by birthplace () – which are provided for in many European Union countries.
I believe that granting citizenship by residence is a way to eliminate and avoid certain paradoxes. Just think, for instance, that someone may be considered a European citizen – rightly too, perhaps – if he or she was born to Italian parents, lives in Argentina or Venezuela and has never set foot on EU soil, whereas someone else may not be considered a European citizen – unfairly, in my view – even though he or she has lived and worked in a Member State for 10 or 20 years but was unfortunately born to Tunisian or Egyptian parents.
I believe that bloodline, birthplace and residence may, together and at the same time, constitute valid grounds for granting citizenship rights.
Affirming that a person may become a citizen of the European Union after five years’ legal residence in Europe seems to us a practical way to reopen the debate on the future of Europe, which, since the rejection of the Constitutional Treaty, has plunged into a crisis that may prove fatal and irreversible. Certain rights associated with EU citizenship are already conferred on the basis of residence: I am referring to the right to petition the European Parliament and the right to submit a complaint to the Ombudsman.
Thus the right of free movement and residence and also the right to vote in European and local elections might be extended, in the same way as these rights are granted to EU citizens residing in a country other than their own. That would be an important step towards integrating all those non-EU citizens who live in Europe legally.
I also call on my fellow Members who belong to the Group of the European People's Party (Christian Democrats) and European Democrats to support this position and to give up excessively extreme positions. The document I am putting forward not only received the support of my group, the Socialist Group in the European Parliament, the Group of the Greens/European Free Alliance and the Group of the Alliance of Liberals and Democrats for Europe in committee, but it also had the support of the Commission, whose members told the Committee on Civil Liberties that they were in favour of implementing citizenship by residence.
Commissioner Frattini has also said he is willing to give support of this kind. I believe it is a very important step, which has also obtained the approval of a great many social and trade union organisations within civil society, both religious and secular. I am referring in particular to two major Italian organisations: Caritas and a major Catholic trade union, the CISL, which have publicly come out in support of this report to introduce citizenship by residence.
Finally, I should like to reassure all those who, in their comments on this report, have raised the spectre of introducing a European tax in order to extend citizenship rights. They even include the Italian Prime Minister, who wrongly claimed during a recent television broadcast that this Parliament wanted to introduce a tax in order to extend citizenship. To dispel any doubts – although I do not see any threat in this report – I propose that we remove the explicit reference to a European tax and concentrate exclusively on the citizenship-by-residence concept. I hope that doing so will also help to deprive those who are afraid to extend rights in Europe of their excuses.
Mr President, ladies and gentlemen, I should like to thank Mr Catania, whose contribution is, I think, particularly coherent and valuable. After the Treaty of Maastricht, which introduced the idea of European citizenship, and after the added value given by the draft Constitutional Treaty, I believe the time has come to place human beings at the focus of rights and duties and thus, if I may say so, at the heart of the European integration process.
The basis of the report is the consideration that European citizens, as indeed is confirmed by the regular Eurobarometer surveys, attribute great importance to the idea of citizenship, so much so that a good 70% of European citizens know about the principle of European citizenship – something that is true in very few other areas, again according to Eurobarometer. The problem is that many of these people do not have a clear idea of what rights and duties derive from it. I therefore think that work done in this respect is a positive step forwards.
I shall illustrate this with a very strange fact: more than two thirds of Europeans believe that European citizenship automatically confers the right to vote in national elections in the country of residence. These points therefore need to be clarified and, as proposed in the report, explicitly elucidated.
The chapter on the citizens’ right to information is very important, and is an area on which the Commission is already working. Efforts are being made right now to inform citizens better. The topic that I myself will be dealing with is the transposition of the new directive on European citizens’ right of residence, to ensure that the aspect of transparency of information is emphasised when the directive is incorporated by the Member States into their national bodies of law.
Another highly significant point is the one about non-European citizens, that is, third-country nationals who are legally resident in the European Union. I personally am very much in favour of integrating third-country nationals who are residing and working legally on EU territory, and that is also the Commission’s policy line.
I have published a draft European strategy on integration – Parliament will of course debate it – which is based precisely on the principle that citizenship at European level requires a framework of rights and duties for those who are not European citizens but who want to live, work and reside in Europe legally. I believe that that is the starting point for Mr Catania’s report, and that is the route that should be encouraged.
Alongside rights, of course, as everyone realises, there are duties. The fact is, therefore, that the gradual transformation of non-Europeans into European citizens on account of their residence must clearly be accompanied by respect for the laws of the country of residence and for those European guiding principles that are also enshrined in the European Charter of Fundamental Rights.
That is all part of the integration programme on which we shall be working in 2006 and which I hope to finalise with the agreement of the Council and Parliament. An important first step is now in the pipeline, which is to grant long-term residents a permit to reside and move freely within the European Union. This comes in a directive that has to be transposed by 23 January this year – the deadline is thus in a few days’ time – and I am putting political pressure on all the Member States to transpose the directive in question and to issue residence permits to non-EU citizens who have been residing legally in Europe for more than five years.
There must, of course, be a thorough debate on the concept of European citizenship by residence. I am convinced that it is possible – perhaps without changing the structure of the Treaties, which do not provide for a link between European citizenship and residence – to start with a concept of civic citizenship: in other words, citizenship linked to the region and the place where the person works and lives. I think that will be feasible without introducing rigid concepts that might – or perhaps should – entail a need to change the Treaties. The European citizenship concept does not have its origin in residence but, since it is enshrined in the Treaties, if we want to introduce a new concept, the Treaties will have to be changed as well.
Given that the aim is a fair one, however, I believe we should reflect on a regional dimension to the area of rights and duties. It is no coincidence that the integration plan that I have proposed casts mayors, provincial chairmen and regional governors as the main players in integration policy, more so even than the Member States, because it is precisely when one is closest to the issues affecting the citizens – be they from within the Community or from outside it – that one can understand the importance of the individual and his or her rights to education, to language teaching and to participation in local political life. These matters are all linked to the area where a person lives.
That is the strategy on which I am prepared to start work straight away, if Parliament will decide on its position.
. Mr President, Mr Frattini, Mr Catania, I should like to begin by congratulating you on the quality of the work done by the Committee on Civil Liberties, Justice and Home Affairs. On behalf of the Committee on Constitutional Affairs, I congratulate you all the more because a number of the proposals we adopted have ended up in the final report: we are delighted by this outcome.
Commissioner, you spoke about rights and duties, and I believe that, in terms of citizenship, we are concerned here with a balance to which a number of us share the same approach. Nevertheless, the issue of own resources, such as we had brought up in the Committee on Constitutional Affairs and such as we had put to the Committee on Civil Liberties, Justice and Home Affairs, which looked into it, must also be raised. I am surprised by the remarks made by the Italian President of the Council. It is by no means a question of creating a new tax. It is a question of acting in the spirit of what we, in this Chamber, had voted in favour of with the Böge report and proposing a mechanism aimed at ensuring a constant tax burden. This mechanism must not only enable recurring problems prejudicing the quality of the European debate to be resolved, but also, with regard to the ‘fair return’ debate, enable a balance to be struck between the rights and duties of those residing in the European Union.
Beyond this issue, I believe that the rapporteur’s proposals with regard to the acquisition of citizenship of one or another Member State and to the discrimination against third-country nationals residing in a given Member State should be taken up by this plenary assembly, with all the political groups joining together. I hope that this will happen.
Equally, when it comes to extending the rights attached to EU citizenship to long-term residents from third countries, I believe that, if we do in fact want to make progress with regard to integration and that if we want the notions of European citizenship to become a reality, then the opportunity for these long-term residents to, for example, vote in local or European elections, should be accepted and enhanced at European level.
Lastly, I believe that, with regard to our Parliament, the idea of a transnational election continues to give impetus to our work. I am not sure whether we have brought this idea any closer to fruition in this report, but it seems important to me to mention it as a factor that can improve, and contribute to, European citizenship.
– Mr President, with the fourth report on citizenship, the European Commission is honouring its commitment under Article 22 of the Treaty of the European Communities to submit a three-yearly report on the application by the European institutions of the provisions of the second part of the Treaty entitled 'European Citizenship'.
Basically, the fourth report presents developments concerning the rights which derive from citizenship of the Union. It is worth noting that all past reports on citizenship related to the Europe of the 15. We trust that the forthcoming report will provide an overall picture of today's Europe of the 25.
The Catania report, however, does not present for us all developments in the individual sectors which, together with the right to equal treatment, make up the particular character of citizenship, sectors such as freedom of movement, citizens' participation in elections to the European Parliament and in local elections, public information and, most of all, information for the young people who will make up the heart of the Union in the future.
In approaching the report within the framework of the remit of the Committee on Petitions, we highlighted the right of referral to the European Parliament and of complaint to the European Ombudsman.
We are delighted by the way in which the rapporteur included our proposals, except for the omission of the proposal on the application of the Code of Good Administrative Behaviour.
However, the report emphasises, in paragraph 32, the importance of the right to good administration and the right of access to documents laid down in Title V of the Charter of Fundamental Rights.
The submission of a report must be characterised by simple, brief and transparent procedures, which the rapporteur failed to emphasise in his report, so that citizens will not hesitate to make proper use of their right. Similarly, use of the right of recourse to the European Ombudsman requires suitable information of citizens and use of the means which the European Commission has as its disposal for an effective understanding of European citizenship.
– Mr President, the duty of every rapporteur is to comment on the specific report on the basis of current legal terms and rules.
However, Mr Catania has formulated his own legal rules, most of which are vague. Article 17 of the Treaty is clear and determines who can acquire citizenship of the European Union.
We cannot ignore this. If we want to build legal structures, if we want to build structures which are not based on this specific provision, that is another matter, as is if we want to amend the Treaty.
I would further say that, given that citizenship of the Union has undoubtedly developed into a source of real, specific rights, it must depend on clear and specific rules for its acquisition.
I am delighted because Mr Catania rejected his own offspring this evening. He told us in committee and projected the usefulness of a European tax. Today Mr Catania appears to have understood where this proposal of his was leading and aborted it himself.
The European People's Party (Christian Democrats) and European Democrats rejects these positions. I ask you, ladies and gentlemen, is public opinion in our countries ready to accept either the way which Mr Catania advocates or the European tax? Answer for yourselves.
. Mr President, as shadow rapporteur for the Socialist Group in the European Parliament in the Committee on Civil Liberties, Justice and Home Affairs, I am very pleased with the text proposed to us today and I have not, I might add, tabled any amendments for the vote in plenary.
I should like, first of all, to congratulate Mr Catania, who has contributed a remarkable piece of work in the context of the Committee on Civil Liberties, Justice and Home Affairs and who has succeeded in uniting the majority of Members around his draft report. Thanks to compromise amendments drawn up jointly by the Confederal Group of the European United Left/Nordic Green Left, the Group of the Greens/European Free Alliance, the Socialist Group in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe, and thanks also to individual amendments tabled by Members of these groups, it seems to me that we have taken a number of important steps forward. I will mention five of them.
The European Parliament is calling on the Member States to consider establishing a closer link between permanent legal residence over a reasonable period of time and the acquisition of national – and hence European – citizenship. It is underlining its desire for greater coordination of the general criteria and procedures for the acquisition of nationality in the Member States.
Secondly, Parliament is calling on the Member States to discuss the possibility of drawing up a European voter’s card common to all the EU countries.
Thirdly, it is calling on the Commission to draw up a white paper on possible developments in EU citizenship.
Fourthly, it is calling on the Member States to extend the right to vote in local and European elections to third-country nationals and to stateless persons permanently residing in the European Union for more than five years, as well as the right of free movement and the right to a residence permit in any of the EU Member States.
Finally, Parliament is calling on the Member States to discuss forthwith the possibility of granting EU citizens the right to vote and to stand for election in the municipal, local and regional elections of the Member State in which they are resident, as well as granting them the choice of voting and standing for election in national elections either in the country in which they are resident or in their country of origin, though not in both.
Through these requirements and these desires expressed by the European Parliament, it is indeed a question of developing the Union into a real political community. Political citizenship and democratic participation are the keys to the very future of the European project that we desire.
. Mr President, this report addresses the fundamental issue of the link between the citizens, between the people – in order not to use a term that is currently creating confusion – and the political project that we are trying to implement, and contains a series of statements of immense significance, all of which are inter-related and all of which are important.
Firstly, nationality still falls within the competence of the Member States; there is still a political entity in Europe which is called the ‘State’. This is the case, even if some of us do not like it very much. If we ignore this fact, we will merely be creating utopias.
Nevertheless, we must bear in mind that, to some extent, nationality also falls within the competence of the European Union. It involves all of us. When a State refuses, illegitimately, to grant citizenship to people who have lived in their territory for many years, it is denying them access to European citizenship. This, in itself, gives us and the European Commission the power, without modifying the Treaties, to assess this issue. The States grant European citizenship: it is therefore something to which we cannot be indifferent.
Furthermore, we cannot allow millions of people in Europe to contribute to our welfare and our wealth through their work and their taxes without having any kind of political rights. Resolving this problem in a concrete fashion is a complicated matter. But we cannot allow so many millions of people to be in this situation: contributing, but denied any right to express any opinion about their future.
I therefore welcome this report. I believe that it is optimistic and that, in some cases, it goes rather further than the Treaties allow or than some of us would support: for example, the European Parliament and the national Parliaments must have the same degree of legitimacy and I therefore do not believe that, at this point, we can ask that certain people be allowed to vote in the European Parliament elections when they cannot vote in elections to national Parliaments. Both parliaments should have the same legitimacy, and when they evolve, they must do so at the same time.
The Commission must publicise the rights that the European citizens currently enjoy much more effectively, for example in the consular field and in many other areas in which they are not even aware of the rights available to them. The Commission can contribute a lot to this debate, providing transparency in relation to what the different Member States do in a field which falls, and for the time being will continue to fall, within their competence.
. Mr President, the Verts/ALE Group supports the principal ideas in Mr Catania’s report. We consider that EU citizenship based on residence should be the ultimate goal to make the European Union a genuine political community. Those residing legally and on a long-term basis in the EU have to be granted political rights irrespective of their original nationality.
The crucial reality of the enlarged EU is that amongst those covered by the term ‘third country national’ are half a million people who are not nationals of any state, being former citizens of a state which no longer exists: the USSR. These people make up 20% of the population of Latvia and 9% of that of Estonia. They are holders of non-citizen’s passports issued by those states, but for 15 years they have been deprived of their rights to political participation.
In my opinion, Latvian and Estonian non-citizens may be the first candidates to become EU ‘civic citizens’, the term Commissioner Frattini proposed just now – and I am very grateful to him for that proposal. I believe that by adopting the Catania report Parliament will signal to the authorities of Latvia and Estonia that respect for equal rights is crucial for the EU.
Mr President, citizenship is conferred by states, and it is therefore logical that those who want to see the EU turned into a state should also fight to establish citizenship of the Union. My group wishes to see practical European cooperation without wanting to construct a common state. We therefore reject the plans to develop citizenship of the Union. The place for common fundamental rights is in our own constitutions and in the European Convention on Human Rights. The EC Court of Justice in Luxembourg must not be a rival, seeking to build a new state. Our countries’ voters must decide for themselves to whom they will give citizenship and at what juncture, as well as the rights and duties they will assign to such citizens.
The very plan to bring about citizenship of the EU state, with the freedom to settle anywhere and sell one’s labour at reduced prices, destroys the EU and makes enlargement to include poor countries unpopular. The June Movement is in favour of a common market and cooperation but opposed to common citizenship. May I also remind you that, in 1992, the Danes voted against citizenship as provided for by the Treaty of Maastricht and obtained an exemption from common citizenship. This exemption is not being respected. Denmark is a party to every aspect of common citizenship of the Union, and using a Danish term for citizenship that excludes the element ‘state’ and therefore appears less binding emphatically makes no difference.
Mr President, the notion of EU citizenship is really a synthetic concoction; it is not a natural product. Citizenship belongs to nation states. It is not something to be purloined by the EU in its desperate scramble for internal and external credibility, made more desperate by the humiliating rejection of the unwanted Constitution.
What is being promoted here is a phoney and empty contrivance, designed to bring statehood to Europe. The proposal reaches its most ludicrous and unacceptable point when it embraces the progressive financing of the EU by direct taxation. If the proponents of EU citizenship think they will make the EU more loved and more wanted by promoting direct Brussels taxation, then I have to say that, happily, they are more out of touch with the citizens than I ever thought they were.
Foolish reports like this do more to assist euroscepticism than anything else I can think of. Therefore, on that score, I suppose I should say: let us have more of them!
Mr President, ladies and gentlemen, Mr Vice-President, what has to be said, quite simply and bluntly, about the opinion of the European Parliament on the Commission's report on Citizenship of the Union that Mr Catania has presented is that it misses the point. It does so by doing no more than demanding that EU citizenship be extended to include those who are resident in the EU but not citizens of it, so that, for example, foreigners and stateless persons would be given the right to vote and the right to stand for election. Third-country nationals would acquire the rights of EU citizens while retaining their rights in their home countries. To take one example, one could envisage a situation where, if Mr Catania had his way, an American who had lived in the EU for five years would be able to vote in the elections for the European Parliament, and indeed himself be elected to it, while at the same time being able to take part in elections in the United States. The effect of that would be to accord people who are not EU citizens more rights than those who actually are.
The question at issue was, however, whether EU citizens actually enjoy, to the degree originally envisaged, the rights that they are accorded by law. Specifically, how do things stand with the rights of EU citizens as guaranteed by the Treaty on the European Communities? Can our citizens really, for example, settle in other EU Member States without getting too tangled up in red tape? What are the obstacles that make it more difficult to take up a job in another EU country? If someone does that, how do things stand as regard the transferability of social security and health insurance, or the changeover to another system? Are the controls on citizens at the internal borders unnecessarily rigorous?
Mr Catania, unfortunately – and I say ‘unfortunately’ in view of the fact that these are issues with which every citizen of the EU has to deal in everyday life – does nothing to answer these questions, not to mention others besides. Rational answers to them enhance the credibility of the European Union in people’s eyes. Improving the realities of day-to-day life and the cultural exchange between the European peoples makes Europe more readily acceptable. It is because the opportunity to do that has been missed that the Group of the European People’s Party (Christian Democrats) and European Democrats will be voting to reject this report.
Perhaps I might be permitted to explain to the chair why it is that all the speakers are leaving the Chamber as soon as they have finished their speeches. As of 7 o’clock, the Committee on Civil Liberties, Justice and Home Affairs has been sitting, and all of us are required to go straight there. I would just like to clarify that for fear that it might be seen as discourteous.
– Mr President, European citizenship does indeed, as Mr Catania quite rightly says, depend on nationality.
As long as some people continue to see immigrants as second class citizens, as long as they believe that people who do not have European blood cannot acquire European rights, as long as, instead of integrating immigrants, they wish to keep them indefinitely in a grey zone, then immigration runs the risk of turning from the big hope of Europe into its big time bomb.
The debate on European citizenship, as Commissioner Frattini quite rightly says, is directly linked to the harmonious integration of immigrants and the major question of political citizenship.
The party from which I come in Greece, PASOK, has institutionalised the participation of immigrants in all its institutions. No European law is needed for that. It supports the participation of long-standing immigrants in local elections.
We must become more open-minded in Europe and I am very grateful to Mr Catania, because his report allows us to hold a material political debate and to touch on matters which many conservatives in Europe do not appear to wish to touch on.
Mr President, this report promotes the stupidity and falsity that is EU citizenship and proceeds to come up with suggestions as to how this ridiculous and failing notion can be promoted. The EU institutions show, with unwavering consistency, how totally out of touch they are with the sentiments and views of the public.
The Maastricht Treaty may have created citizenship in principle, but it is a classic example of theory being impossible to put into practice. For example, EU citizenship is impossible to renounce. I do not want it. I was not even asked before it was imposed upon me.
We now have clear proof of the desperation entering the thought processes of the federalists in this Parliament. It is their belief that ‘a direct link between some aspect of the tax system and the financing of the European Union’ would make EU citizenship more balanced. As any student of politics knows, linking something to a tax is the sure-fire way of condemning it to the dustbin of history.
I have said many times before that if the EU is the answer then the question must have been a stupid one. This report proves that beyond doubt.
– Mr President, Mr Frattini, ladies and gentlemen, we welcome the creation of European citizenship because we want a Europe of the citizens and not simply a Europe of goods, services and capital. This citizenship grew out of increased protection of the rights and interests of citizens of the Member States and the creation of the area of freedom, security and justice. I wish to congratulate Mr Frattini on the work he has done in this regard.
We broadly welcome the balance sheet on the last three years presented to us by the Commission. The biggest problems that have come to light have primarily been down to incorrect implementation and practice, and not to non-compliance with national laws. This serves to reinforce the importance of a policy of information regarding the correct interpretation of Union rules and the correct implementation of the citizens’ rights, and reminds us that steps need to be taken to make the Charter of Fundamental Right legally binding.
We want to strengthen and consolidate European identity and to increase the citizens’ involvement in the process of European integration, which needs to be reflected in higher turnouts at the European elections. Less welcome is the Catania report before us today, in which around half of the 40 points undermine the very concept, promoting recognition of EU citizenship regardless of whether or not the person has citizenship of a Member State. This clearly runs counter to the Treaty.
European citizenship must not be understood as the idea of artificially creating a supranational identity to replace the sense of belonging to one’s country. The act of promoting a shared heritage based on a series of fundamental traditions and values should go hand in hand with respect for national identity. Union citizenship is complementary citizenship in addition to national citizenship and does not replace it. To advocate the opposite is to destroy the concept of European citizenship and to undermine the European project.
Mr President, ladies and gentlemen, Commissioner, I would like to begin by congratulating Mr Catania on his excellent report, which I support fully.
Ladies and gentlemen, it is true that there is no longer a European , but it is also true that we Europeans have decided to share a common destiny and that strengthening and developing European citizenship will undoubtedly contribute to our feeling increasingly more involved in the European project that we are implementing.
We should remember, though, that millions of our fellow citizens live outside of the Union’s territory − almost one million Spaniards alone − and we should also remember that, regardless of our places of birth or residence, we are all equally European. There cannot be first- and second-class Europeans.
I myself am the son of emigrants and I have spent most of my life outside of the Union’s borders. I have first-hand knowledge of how important it is to maintain a link with the country of origin and how necessary it is to bring the Union closer to the Europeans living outside of its territory as well.
We must ensure that the rights that come with this citizenship are guaranteed for Europeans living in Switzerland, Argentina or any other part of the world, just as they are guaranteed for Europeans resident in France, Germany or any other State of the Union. In its White Paper on the development of citizenship, therefore, the Commission should provide for all appropriate measures to improve the conditions for exercising these rights and to guarantee that they become fully effective outside of the Union too.
Mr Catania, I would like to thank you for having accepted the amendments that move in that direction and I hope that the Commission will take account of this House’s requests.
– The debate is closed.
The vote will take place on Tuesday at noon.
– The next item is the report by Mrs Prets (A6-0400/2005), on behalf of the Committee on Women’s Rights and Gender Equality, on strategies to prevent the trafficking of women and children who are vulnerable to sexual exploitation (2004/2216(INI)).
. Mr President, Commissioner, if one makes a comparison with the statistics and requirements relating to the trading of animals, then the trafficking of human beings, and of women in particular, is a taboo subject. Human beings appear to be less valuable than animals, and every year sees an enormous increase in the number of women and children who are trafficked; in the absence of solid statistics and figures, estimates range between 800 000 and 3-4 million women and children every year. Figures of that order really should shake us out of our somnolence and bring us face to face with the need for action.
Organised crime is on the rise, and trafficking rings are becoming ever more flexible in the methods and routes they use. Demand is on the up; the market is booming. Trafficking in women is a crime and a modern form of slavery. It demands more rigorous investigation and prosecution of the criminals concerned, care and support for their victims, and preventive action too. Both within the EU and internationally, what is needed is a holistic, integrated and inter-disciplinary approach. It needs to be holistic, because, in combating the trafficking in human beings, light needs to be shed on the triangular relationship between the victim, the client and the dealer. Nor, under any circumstances, must the people-smugglers, the pimps, the middlemen and all the places where the business is done, not to mention those who profit from them, be overlooked.
The primary objective must be to address the most blatant aspects of the problem, such as the increasing impact of poverty on women, high unemployment and wealth differentials, and to reduce the considerable potential for violence. It is for this reason that this report makes concrete demands, among other things for action to prevent and counteract people-trafficking to be implemented across the EU as part of its Neighbourhood Policy, its development policy, its foreign policy and of many other potential horizontal policy areas. The EU’s aid policy, too, must focus more on the reduction of poverty and hence have an indirect impact on the people trade, but there is also a need for the aid policies of the World Bank and of other big institutions to be analysed and examined with a view to finding out whether the money really does reach the people who need it, and whether it might not be doing the opposite of what it is intended to do. We know, after all, that international development policy does not reduce poverty, but can even contribute to the further marginalisation of groups at risk.
One great deficiency is the absence of a database, so what is needed is a unitary data collection system, and the Commission needs to work together with other international organisations to develop one. The only way we will get the same results from inquiries is to tackle them in the same way.
There is also a need for information campaigns in the countries of origin and of transit, along with an annual ‘Anti-trafficking Day’ with a logo making visible the enormity of the problems involved.
The European Union needs – by which I mean that the Member States need – to take action, action in the form of information campaigns aimed in particular at the victims, but also in the existing structures, such as the establishments where police officers, social workers and the judiciary are trained and in similar places, along with more cooperation with NGOs and the executive. For this, the prosecuting authorities will need staff and funding allocated to them, and information offices on the trade in women will need to be set up.
National and international telephone helplines need to be set up and publicised on national and local television. There need to be reviews not only of current visa practices but also of the many things that happen through diplomatic networks. It is as a particular matter of urgency that we urge that victims be given the right to remain not only for the duration of a trial, but also after it is over. The fact is that a victim’s testimony can help considerably to identify criminals, and we know that many victims are unwilling to testify out of fear, not only of public shame, but also of deportation. Something of a rethink is called for here. Anonymous statements by victims and clients also need to be accepted if the perpetrators of these crimes are to be hunted down.
Campaigns will need to be started to make those who provide the demand for these services aware of the catastrophic consequences of this trade, and I would also like to see anonymous hotlines for clients as well, in order to get more evidence from them. I am not, however, in favour of the clients being criminalised across the board, and I have, in this report, endeavoured to avoid focusing on national legislation on prostitution and thereby sacrificing a global problem to national differences.
I would also like to mention that the International Committee for the Rights of Sex Workers recently demanded social security rights and legalisation across the EU.
Another specific demand has to do with the trafficking in children: it appears that, in some cases, corrupt customs officials retain children’s identity cards. Belgian identity cards for children are not numbered; they are retained and used for child-trafficking. I would suggest that a numbering system for them be introduced.
As you can see, there is much for us to do in contending with the trafficking in human beings, and we have to be aware that these tragedies are being played out on our doorsteps.
Mr President, ladies and gentlemen, I am particularly pleased with the debate that has taken place on this subject. Many of you are aware that I regard fighting the traffic in human beings as one of those personal priorities which, I believe, must achieve not only visibility but also tangible and significant results during my mandate.
Last October, as you know, I put forward a Commission communication devoted to this subject, precisely along the lines suggested by the rapporteur, Mrs Prets. It takes an integrated approach geared towards finalising a European action plan for firmly and decisively combating the traffic in human beings.
In December, following that communication, the Council of Justice and Home Affairs Ministers agreed with the proposal put forward and adopted an action plan. This plan specifically refers to best practice and to common standards and procedures to combat and prevent trafficking in human beings.
With today’s report, which I particularly endorse and value, Parliament is adopting a vital – and certainly necessary – political role of its own, paying particular attention to women and children. These are the groups which, in my view, are most vulnerable to this real kind of slavery, which Europe has a duty to fight. I shall even say it has a moral duty, and not just an institutional and legal one, to stamp out this kind of slavery. This moral duty, as the report suggests, requires us to take an integrated approach based on the principle of having absolute respect for the dignity of every child, every woman and every man: every human being in general. This is not a legal or bureaucratic basis, but one of our fundamental principles grounded in the rules of the Treaties and of the European Charter of Fundamental Rights, and also, if I may say so, in the rules of morality.
Although the European Union is already implementing policies in this area, they need to be strengthened. What I mean is, for instance, a policy designed to strengthen the principle of gender equality in order to prevent the marginalisation of women’s roles in the job market and their relegation to lower-paid jobs. Such a policy will certainly foster an improvement in cultural standards, which will be needed to root out the demand. That is another important point: demand is unfortunately a key part of exploitation. If there were no demand, if there were fewer customers, or if the number of users prepared to collaborate with the exploiters were cut drastically, the scale of the problem would undoubtedly be less horrific.
I understand why the rapporteur chose not to focus on the topic of prostitution in the report we are examining. Personally, however – and I stress that this is my personal view – I feel that we must also address the issue of introducing tough measures to deter the clients, who are well aware that the girls they use are exploited and victims of trafficking. No one can fail to notice their tragic circumstances. This is an extremely sensitive subject, which we cannot examine in any depth today but which will have to be debated.
The current degree of harmonisation is limited. The Member States have different legislations and, although there is a framework decision precisely on trafficking in human beings, child exploitation, the vile subject of paedophilia and child pornography, harmonisation at a practical level still appears limited. I agree with the rapporteur that little has been done for the victims of human trafficking, who should not be helped only when they decide to collaborate with the police. They also need help to rejoin society! A child who has suffered the horrors of pornography and paedophilia should not be helped only when she cooperates with the police and reveals the names of her exploiters, but requires constant, life-long assistance, because the consequences of the harm she has suffered will probably mark her forever.
The Commission has also attempted to base the approach to European legislation on the major guidelines drawn up by the United Nations Convention on the Rights of the Child. I am pleased to see that the Council also shares this approach and is thus in favour of extending all forms of child protection to young people under 18 years of age. We must not define the concept of ‘child’ too restrictively: those who are not yet 18 must also be able to benefit from the protection rules recognised by the United Nations and Europe.
I also agree with another aspect of the report, where it emphasises the links between the strictly criminal matter of human trafficking and illegal immigration. I also endorse the topic of social protection and the need for a European Union foreign policy that aims at introducing a clear reference – as we are doing in all our international relations – to human trafficking as one of the Union’s priority areas. In short, those who negotiate with the Union and intend to develop close international relations with us must be aware that the European Union cannot even remotely tolerate the enormous traffic in and exploitation of women and children, and of human beings in general.
In order to do all that, we need a database. I agree with you on that, and we are in fact working to set one up, including on a technical level. I am cooperating closely with Europol on enhancing their database, so as to be able eventually to set up a proper European statistical system providing reliable data. All too often, in fact, we do not know the real scale of the problem, and that is not acceptable. Europe will get a database and a reliable statistical system. At the same time, I intend not only to accept Parliament’s invitation but also to propose a great many practical initiatives which, on the basis of the action plan approved in December, will transform our desire to thoroughly stamp out the traffic in human beings, particularly women and children, into concrete action.
Mr President, Mr Frattini, it is gratifying that Parliament is today debating the trafficking of women and children. When the Committee on Civil Liberties, Justice and Home Affairs, for which I was draftsman, decided on the opinion I was to draft, there was not only a very large majority in favour of strongly condemning the odious trafficking of persons but also a desire to see human trafficking as an aspect of prostitution in the EU.
What was important to the Committee on Civil Liberties, Justice and Home Affairs was to set the target of halving the trade within ten years and to see considerable efforts made to ensure that we MEPs obtain a better basis for decision-making, better statistics and, of course, better cooperation between police, prosecutors and judges. We believe – and I emphasise ‘believe’ – that up to one half of the victims of human trafficking may be children and minors. It was therefore important for the Committee on Civil Liberties, Justice and Home Affairs to emphasise that a minimum, inviolable age limit of 18 years must be set. For me, it is also only natural that women and children who have been victims of human trafficking be given the right to stay or else help in returning to their own countries. I also hope that, in the future, there will be cooperation with the tourist industry. Administrative districts and municipalities that receive large groups of tourists must make it clear that they view the trafficking of women and children as unacceptable.
A concomitant of the decision about the tourist industry that we are to take here in Strasbourg are the rumours that thousands upon thousands of women are to be imported as prostitutes in advance of this summer’s football World Cup – a matter for protest on the part of the EU’s women Social Democrats. I am pleased to be able to say that, in Sweden, both our EU minister and the minister responsible for gender equality have condemned any such development, as has the chairman of the Swedish Football Association. I hope that all the speakers in this Chamber today are able to give their support to this protest against the trafficking of women. Sport, prostitution and the trafficking of women do not go together. In its ambition to draw attention to prostitution in the EU, the Committee on Civil Liberties, Justice and Home Affairs wished to go further than the Committee on Women’s Rights and Gender Equality is doing. I intend to return to this issue on a later occasion, for example in connection with our debate on Mr Frattini’s communication. We cannot, as Mrs Prets believes, bring the trafficking of persons to an end by providing information about it. What is required is for courageous politicians, including EU politicians, to take responsibility for doing so.
. Mr President, ladies and gentlemen, Mrs Prets’ excellent report tackles an extremely pressing and highly topical issue. At the very moment, in fact, when our societies are legitimately yearning to preserve the memory of what constituted slavery in centuries gone by, so that such crimes might never again take place, can we tolerate the continuation and development, throughout the world, of a new and modern form of slavery – sexual slavery – which is viewed by the traffickers as a run-of-the-mill commercial activity? The response – and a unanimous one at that - of Mrs Prets and the Committee on Women’s Rights and Gender Equality is ‘No’.
It must be recognised today that in spite of media interest which, I might add, is only a recent development, people still have a poor grasp of the devastating physical and psychological effects of trafficking. It must be recognised that, up to now, the texts we have adopted with a view to combating, at European level, the criminals who increasingly turn to this activity have more often than not gone unheeded.
I therefore welcome the fact that Mrs Prets is proposing a series of measures relating, at one and the same time, to prevention, awareness-raising and repression, which is the integrated approach Mr Frattini was talking about. For the first time, the ground has been prepared for a genuine common policy for combating this terrible modern-day scourge.
Mrs Prets’ report is timely in avoiding the debate on what constitutes, on the one hand, trafficking and, on the other, prostitution. Due to the profound differences between our various sets of legislation, this debate would be liable to come to an abrupt end and to leave us powerless. I appreciate this approach, which is at aimed at effectiveness, but I also appreciate the fact that the taboo problem of demand has not, for all that, been sidestepped because, in the triangle formed by the actors in this tragedy – the traffickers, prostitutes and clients – it would be impossible, without being hypocritical, not to mention the clients’ responsibility in this affair.
I therefore hope that the points raised are upheld. They underline our Parliament’s awareness of the problem and its desire to resolve every aspect of it, that is to say to banish sexual slavery from our society.
I hope that the solid consensus demonstrated in the Committee on Women’s Rights and Gender Equality is repeated in our plenary, and I am convinced that the commissioners concerned, particularly Mr Frattini – who said as much to us - will hear our message and be very keen to make this fight a priority.
. Mr President, Commissioner, I speak for the Socialist Group in this House when I say that we are grateful to Mrs Prets and all the members of the Committee on Women’s Rights for their collaboration on this report. We have tabled many proposals as to how the battle against trafficking in women may be waged.
We are alongside you one hundred per cent, Commissioner Frattini, if you take decisive action against this modern scourge. We have to drain this swamp and take action, and, with the action plan and with the help and cooperation of other bodies such as the Council of Europe, the OSCE, and the United Nations, we will be able to do just that.
There are plenty of proposals in the report that we can take up, and they need to be implemented now. Funding needs to be made available; Europol must be equipped with powers to act; a police task force needs to be set up: all these things can help. During the December part-session, half of the Members in this House supported the establishment of helplines for children. We want the Daphne programme to carry on being an effective instrument, but as something separate from the prevention of drug use. That is another issue, and every bit as important, but it needs to be dealt with separately.
Where this is concerned, Commissioner, you have our backing. None of these things can be delayed for any longer. This was an issue that concerned both your predecessor, Mr Vitorino, and Mrs Gradin; thank heavens there are rather more people interested in it now.
We also, however, have the World Cup football to look forward to, and that will prove to be another test. Germany is expecting no fewer than 40 000 additional prostitutes, supposedly to meet the needs of the men who will be going to watch the games, and the fact that these women will not be working of their own free will means that something needs to be done. We will continue to consider this issue in the Women’s Committee and will not stand idly by.
What should go forth from today’s debate is a clear message to the organisations that we support women in their campaign and will not shrink back from raising the issue of demand for prostitutes in specific terms. Let us address this problem together and, not least by collecting the relevant data, as also with concrete policy measures, at last make this grey area the subject of headlines and make the public aware of it.
. Mr Frattini, ladies and gentlemen, I warmly thank Mrs Prets for the work she has done, and I will be voting in favour of her report. The report sharply underlines our shortcomings with regard to combating the trade in, and trafficking of, women, adolescents and children.
The laws in Europe on paedophilia, sex tourism and organised prostitution are in fact so diverse that we really need to show courage and determination in order to reach a consensus. We need to act quickly if we are to stop the growth in these sordid – indeed Mafia-like – markets and to combat the traffickers and their accomplices, who rely both on the prostitutes’ distress and on the clients’ sexual deprivation. I am not offended by the fact that prostitution exists, and I do not deny that it satisfies a great deal of its consumers, but I do, however, take a firm stance against this attack on a person’s integrity. I do not want to support a form of pseudo-morality that punishes the sins of the flesh but, at the same time, I do not want to accept a lax form of tolerance that disregards the Charter of Fundamental Rights, particularly in relation to a person’s integrity, freedom and dignity.
We must not, of course, imagine that we are going to eradicate prostitution, but we must make a clear distinction between tolerance and legitimation. I am in favour of criminalising demand. It is our duty to reflect together on the implementation of in-depth laws to stop the growth in these markets and to thwart those who seek out, encourage and try to put in place these kinds of activities. It is, in any case, crucial to arrive at a zero tolerance approach where cases of paedophilia and sexual exploitation are concerned, but we must also succeed in using information campaigns to raise clients’ awareness and to give them a sense of responsibility. In actual fact, even if the client’s role in all of this is a pitiful one, I am convinced that it should not be swept under the carpet.
I am aware that it will be a long and difficult fight, but I do not want to be a party to a ‘least worst’ policy by supporting a lax form of tolerance that mainly benefits the organised prostitution rings, which garner huge financial profits and which also facilitate money laundering operations. I will conclude by saying that I am opposed to people being encouraged in any way to cast blame and to inform on others anonymously.
. Madam President, the fact that the trafficking of people for sexual exploitation is today the most rapidly growing criminal activity and that the European Union is no stranger to this phenomenon, obliges us to react. I therefore fully support the Prets report, which urges the Commission and the Council to establish a clear legal framework for combating this form of violence.
Within this framework, there must clearly be preventive measures to support the development and ‘empowerment’ of women in countries of origin, in order to prevent them from falling into the hands of people who take advantage of their vulnerability, and exemplary punishments for those who profit from people trafficking.
In any event, what we have to bear in mind is that these people are the victims, who need political, social and legal protection, and that, in all cases, we must guarantee − as happens in certain countries, such as Belgium or Italy for example − that, in order to encourage them to denounce their procurers, their right to residence after making that complaint is recognised.
When these measures are taken seriously, it may be possible for us to eradicate this people trafficking more effectively.
. Madam President, ladies and gentlemen, I wish to thank Mrs Prets for her report and would like to take it as an opportunity to highlight an issue that will be of particular concern to us this year. Major sporting events also offer an opportunity to engage in the people-trafficking business, in which women are forced into prostitution. In sport, there is a constant emphasis on fairness and consideration for others, but if, on the occasion of the football world cup, the football supporters are offered brothels like the ones in Berlin, that is when I shall waste no time in spoiling the game. The trafficking in women and children, along with forced prostitution, must be banned, prosecuted and impeded, both nationally and at the European level. Let all those who are unwilling to take action against it be shown the red card!
.   Madam President, the aim of a strategy for combating the trafficking of women and children should be to help eliminate the various causes of such trafficking. The report makes reference to a number of these latter, including poverty, unemployment, social exclusion, lack of education, corruption and violence.
Our priority, however, should be to change people’s way of thinking, and to move away from liberal policies that legalise various forms of corruption, addiction and prostitution in the name of the much-vaunted principles of the free market. A hedonistic and utilitarian approach to individuals lies at the root of such problems. We must move instead towards a civilisation of life promoting ethical values that ensure individuals are treated with due dignity.
Another cause of social malaise is the crisis faced by the family, which is failing in its role as a morally healthy environment. Children who are left to their own devices in problem families imitate the models they see promoted in the media.
They learn to adopt a consumer lifestyle in which the only goal or motivation to act is economic gain. Such a lifestyle is driven by a desire for success and rivalry between women and men, who compete with each other for power and influence instead of working together. This gives rise to frustration and various social ills.
Violence and the sexual exploitation of women and children are caused by the sexualisation that is becoming ever more prevalent, both in the media and elsewhere. Together with what is known as ‘sex education’, it arouses urges before the attainment of mental and physical maturity, which is a prerequisite for control of one’s own actions. This produces people who operate according to primitive instincts and reasoning alone, and who lack empathy and the capacity for spiritual growth.
I wish to express my thanks to Mrs Christa Prets for her report. Trafficking in persons, in particular women and children, is one of the worst forms of crime organised by international criminal groups. These groups mainly target people in lower-income categories on the pretext of employment as waitresses, barmaids, charwomen or au pairs. Most of the women who are ensnared in this way come from regions with adverse economic and social conditions, and high unemployment.
Since trafficking in women is perpetrated internationally by well-organised supranational groups, combating this problem also requires coordination at the supranational level. It is commendable that international institutions such as the UN, the Council of Europe and the European Union, are addressing this modern form of slavery belonging to the 20th and 21st centuries. Their activities have led to the adoption of a number of conventions, the signatories to which have included Slovakia. In my view, however, it is also important to monitor the actual implementation of these conventions.
– Madam President, Mrs Prets' report is a truly exceptional, complete and integrated report. It touches briefly on all aspects of the problem of the movement of and trafficking in women and children for sexual exploitation. Congratulations my honourable friend, and congratulations also to Commissioner Frattini on the sensitivity which he has shown and for the views which he expressed today on this issue.
The phenomenon of trafficking for sexual exploitation and trafficking in women and children is a serious disgrace to contemporary society. Unfortunately, instead of tending to disappear, it is increasing. Prostitution is the atrocious reason for trafficking in human beings, but prostitution and trafficking in human beings are two sides of the same coin.
It is a fact that there is social tolerance of prostitution in all the Member States of the European Union. That is not what I am discussing. However, there appears to be no tolerance of trafficking for sexual exploitation in woman and, more importantly, children in any Member State.
Nonetheless, society is proving to be unable to stamp out this scourge. There is zero tolerance in words, but no results in practice. Who is to blame? It is the inadequacy of the measures being taken to stamp out this phenomenon that is to blame. As the foxes said to the hares, 'we would agree to be your allies, if we didn't know what sort of creatures you are and who you are fighting against'.
So an end to hypocrisy on the part of society, the state and individuals. This phenomenon demeans man and infringes the human rights of the victims involved in this venture and must be wiped out. There is no room for compromise or indifference.
Criminalising the knowing acceptance of sexual services from women acting under coercion, deception or conditions of social and economic constraint and, more importantly, from children, is the first practical step which needs to be taken and it will certainly have results.
The European Parliament is being called on to approve the Prets report by an overwhelming majority because, apart from anything else, it adopts for the first time the position of making the acceptance of such sexual services incriminating.
Madam President, I would like first of all to congratulate the rapporteur and focus my speech on the use of the new information and communication technologies, particularly the Internet, and the trafficking of women and children for sexual exploitation, an aspect which has also been mentioned in the report and which has not yet been raised in this debate.
Ladies and gentlemen, everything that is illegal in society is also illegal in the information society. The laws in force in each country also apply to the users and creators of the new information and communication technologies but, in practice, the very extra-territorial nature of those technologies and the fact that those laws are different in each country, make them extremely difficult to apply.
The fact that an illegal information point for the trafficking of women and children, or for any other criminal activity, can be created very cheaply, the fact that it is accessible from any part of the world and that there is no reason why the information necessarily has to be consumed in the country from which it originates, enormously hinders the application of the laws.
Furthermore, the technology is available to use the very mechanisms offered by the new information and communication technologies to hinder access by those people investigating the crime to the information point likely to be engaged in illegal acts. This makes it even more difficult to investigate the crime and hence to apply the law.
If we really want Europe to be an area in which freedom and security are compatible values which enhance each other mutually, we must also deal with this problem decisively, thoroughly and in a joint fashion. This is a difficult problem that requires cooperation at European level.
Understanding risks, rights and where to go for protection is essential to people’s protection. To this end, education is fundamental and in this regard the information and communication technologies offer some extremely positive opportunities.
For all of these reasons, we would call upon the Commission, in coordination with the Member States, to tackle this aspect of the issue we are debating energetically and urgently.
The attitude of considering human beings as commodities is a violation of human rights. Trafficking in human beings and prostitution are closely related, since trafficking in human beings supplies prostitution with new women and children.
Experiences with the legalisation of prostitution show that it only increases trafficking in human beings. It is therefore ridiculous to differentiate laws about trafficking in human beings from those pertaining to prostitution.
Trafficking in human beings is the fastest-growing type of organised crime. Buyers’ demands change, but what they want is unlimited access to women and children, and the market is flourishing. The globalisation of the economy also means the globalisation of prostitution, which is becoming an industry without borders.
I would like to stress that if we think that we can combat trafficking in human beings separately from prostitution, we are burying our heads in the sand. It is time for some action across all areas of politics, because the sad numbers of victims show how the action taken up till now has been unable to control this situation.
I would like to thank Mrs Prets for her excellent work; and thank you for your attention.
– The fact that we are having this debate is important, but more important still is taking urgent and effective measures to put a stop to the trafficking of human beings, and in particular women and children, for the purposes of sexual exploitation and enforced labour; this is tantamount to slavery and a grave violation of human rights. We cannot turn a blind eye to this worldwide scourge, which affects 600 000 to 800 000 people, of whom 80% are women and children, and the EU, where more than 100 000 people a year are victims, is also not immune.
There are clear links between trafficking of this nature and war, political instability in the countries of origin, the deepening of social and regional inequality, the feminisation of poverty and unemployment and violence against women and children, which means that fresh approaches and integrated policies are required. It is well known that trafficking for sexual exploitation is directly linked to prostitution, and it is therefore a matter of urgent priority that a range of integrated measures be adopted with the aim of protecting the dignity of women and children, and of taking action to combat the trafficking of human beings. Steps must also be taken to combat money laundering, and to shut down tax havens. Moreover, socio-economic policies that are aimed at enhancing solidarity, and are committed to economic and social cohesion, must also be adopted.
Madam President, this evening I have heard the words ‘trafficking’, ‘slavery’, ‘violence’, ‘abuse’, ‘organised crime’, ‘paedophilia’, ‘rape’ - all of them scourges of modern society, as we all agree. However, I do not know of any national governments that have not already made these illegal. I cannot for the life of me see the point in reinventing the wheel when all this is already illegal across the European Union. What we need to do is get on with our business and start enforcing the laws that we already have.
I am also surprised that you are surprised that this is the sort of thing that happens when you tear down all the border controls. It is difficult to believe that it has actually taken anybody by surprise at all. It was surely inevitable.
As to the criminalisation of the client, which somebody suggested earlier, in the United Kingdom homosexuality was made legal in order to do away with what was then known as a ‘blackmailer’s charter’. If you start to criminalise the client in these matters, you will find that the law of unintended consequence comes into play, something at which I am afraid this Parliament is all too adept.
– Madam President, trafficking in human beings, especially women and children, is as old as human society. It is also true that, even if this practice is almost always judged to be condemnable and disparaging for the position of man compared with other living creatures, at no time and in no civilisation, including of course in our European civilisation, has it been addressed effectively.
The Prets report, on the one hand, is yet another attempt to highlight the ineffectiveness of national and Community laws and actions. I congratulate the rapporteur on her methodical and realistic presentation and the Committee on Women's Rights and Gender Equality on finalising a substantial text full of proposals and for developing effective actions not only at European but also at global level.
I congratulate you, Commissioner, on the integrated approach to your recent communication and on the Council's action plan. I am highlighting what is for me the high point of the report, even though I know the difficulties and the limitations imposed by the Treaties, the call for a clear legal basis to be adopted in order to combat all forms of violence against and trafficking in women and children and the full communitisation of a horizontal European policy for prevention and to protect the victims in the sectors of immigration, employment, commerce and banking transactions, transport, tourism and the new technologies which can be used to make trafficking and exploitation uncontrollable and prosecution unfeasible.
Another point which gives cause for hope is the call in the report for closer cooperation between the national authorities and Εuropol and Eurojust by improving international operational cooperation.
It is a pity that the states did not hasten without hesitation to ratify the international agreements and conventions. The Community institutions are being called on here to safeguard the coordination and cohesion of activities by international fora.
To close, I would highlight the reference in the report to the need for action with less costly means but of fundamental importance for the future of the civilised world, by which I mean educational programmes which will be capable of teaching boys and girls self-respect and, consequently, respect for their fellow human beings, so that they do not become either perpetrators or victims.
I am glad to congratulate rapporteur Christa Prets for a timely and informative report. Above all, I would like to emphasise that trafficking in human beings is international organised crime. It is the most rapidly developing type of crime at the present time, if we consider for instance the rapid spread of cybersex on the Internet. In order to combat this, we need well-organised international cooperation.
We need a clear legal basis. We need to take the struggle up to the level of a joint European Union policy, so that we can reduce the number of slaves by half within 10 years, as underlined by the report. The report highlights the need for the complete implementation of the existing structures. I concur with that 100%. Europol must make up for its idleness up till now, and ascertain the criminal networks, methods and persons involved.
At the same time, the opportunities afforded by the European Neighbourhood Policy must be more effectively implemented. Based on the present incomplete information, the victims of contemporary slavery in Europe are mostly from Moldova and Ukraine. In order to prevent trafficking in human beings, those countries need know-how and financial assistance like that provided to candidate countries Bulgaria and Romania.
The victims of trafficking in human beings are made all the more vulnerable by the poor economic conditions of their families and home countries. As the leader of the Moldova delegation, I am well aware that every third woman in Moldova is unemployed. At the same time, sources argue that every other prostitute in Paris is from Moldova. It is clear that these facts are connected.
Women’s unemployment and the shortage of sources of subsistence make it possible for criminals to trap their victims with simple lies of well-paying jobs abroad. Therefore I share the rapporteur’s opinion that in political discussions with third countries, the Council and Commission must also very seriously raise the topic of trafficking in women and children.
For my part, I would like to draw attention to witness protection as a recognised method of combating organised crime. In combating trafficking in human beings, one should also permit victims who testify to start a new life in a new country if they so wish. Of the members of the European Union, only Belgium and Italy do this.
Thank you for your attention, and once again I would like to express my deepest thanks to the rapporteur.
Madam President, there are always three sides to the trafficking of human beings: the victims, the organised crime networks and the demand side. The customers, or ‘clients’, are predominantly males who feel that they have a right to buy women, or rather, girls. Should we grant them this right without limits?
A recent comprehensive study commissioned by the Committee on Women’s Rights and Gender Equality and conducted by the Italian-based Transcrime Institute, shows that this restrictive view on the demand side has a decisive impact on the number of victims of trafficking. I am pleased to say that Finland is about to adopt a law similar to the one in force in Sweden, criminalising the buyers of sex. The Prets report which we are now discussing is weak in that respect.
I know it will take some time before a majority of Member States have criminalised the buying of sex, but is it not time that we criminalise the buying of slaves and criminalise the men who buy the victims of trafficking?
I will end this speech in the same way I have promised to every time I speak in this House: – ‘I therefore maintain that prostitution must be abolished’.
Madam President,
I wholeheartedly welcome Mrs Prets’ report on combating the trafficking of slaves and those who are vulnerable to sexual exploitation. It is a flagrant denial of the fundamental rights of a human being and must be addressed effectively.
I welcome the Commissioner’s comment that practical support must be provided for those who are victims of trafficking. Allowing those who come forward to remain in the country would be one way of helping them to get out of the situation they find themselves in. I would caution against approaching this problem, as we heard from one person here tonight, with a ‘fortress Europe’ mentality and using this as an excuse to reinforce borders. I welcome the report’s emphasis on setting defined targets to tackle trafficking in the coming years with a view to its total eradication.
Madam President, human trafficking is a very serious violation of human rights. It is mainly women and children who are, by various false pretences, recruited into it, thereafter being exploited in slavish dependence.
In many cases, those who end up in prostitution are victims of human trafficking, and they are treated like . We must protect them from this, both in and outside of the Community, with all the means we have at our disposal both in the corrective and preventive spheres. This means that these modern slaves who are caught up in this vicious circle must be actively given the opportunity of breaking out of it and starting afresh. We must also prevent people from ending up in that in the first place.
Prostitution is not a normal industry, in which work is carried out, and so it should not be treated as one. Clients of prostitutes do not buy services, but take advantage of other people’s bodies. That is a form of violence and should, in my view, be punishable in the same way as other forms of violence. Penalising prostitutes’ clients is the best way of preventing human trafficking.
I should like to thank Mrs Prets for her report. The amendments I tabled are meant to add detail to it, and I hope that my fellow Members can accept them.
– Madam President, Commissioner, I want to start by congratulating my honourable friend, Mrs Prets, on her own initiative report which aims to highlight the major moral and political problem of trafficking in human beings for sexual exploitation.
Despite the difficulty in collecting statistics, the numbers are terrifyingly large, both in terms of the people being trafficked, especially women who fall victim to sexual exploitation, and in terms of the income from this activity.
This is not a new issue, but it is worth asking how European societies and the civilised world in general tolerates and, more importantly, maintains these phenomena.
There are a great many reasons and responsibilities at all levels. First of all, society is responsible, given that sexual exploitation is not necessary; it is the result of the law of supply and demand.
Secondly, the state is responsible, given that the Member States have not managed to control and combat these phenomena and their impact on the human victims. However, nor has the European Union been equal to the challenges and created a common area of justice and security. However, the European Union has certainly played a positive role in raising awareness, in cooperation and in addressing the phenomenon.
The 2002 framework decision and the 2004 directive contributed to a certain legislative harmonisation and to broader cooperation. We must continue in this direction. This crime is developing across borders. Judicial and police cooperation need to be stepped up, using the facilities of Europol and Eurojust.
We need to continue towards the integration and communitisation of our policies which increasingly need to accompany the single market and freedom of movement. I too would reiterate the importance of a common definition of the crime, so that we can collect statistics, the European arrest warrant, a clear legal basis, so that our policies and their Community and national budgets acquire European added value and effectiveness.
Madam President, everyone here this evening has stressed that combating the trafficking of women and children for sexual purposes should be given far greater priority in Europe. That is also the reason why I should like to thank Mrs Prets for her report, which contains so many specific recommendations. We are talking about many hundreds of thousands of women and children who end up in this criminal industry every year, the fastest growing criminal activity which generates lots of cash very easily. More effort is therefore desperately needed.
We should also search our own hearts, for there is no market without clients. Money must be made, and that is why clients are needed, so we must start close at home in order to raise awareness and public sensitivity, as well as the visibility of this distressing problem, and to discourage the exploitation of these women and children in our Member States. The Europe-wide anti-human trafficking day, for which this report argues, could serve as a useful instrument in this. I look forward to hearing what Commissioner Frattini has to say on this subject, and whether he intends to embrace the idea. At the same time though, we should not shy away from sacred cows in this report, namely the World Cup, for major events such as these have a habit of attracting criminals who want to make a fast buck at the expense of women and children.
We should also take far more decisive measures in tracing and prosecuting these criminals. Europe is too slow in introducing legislation that intends to combat human trafficking, and the criminal investigation services do not yet accord its combating the priority status it deserves. That is why I suggested that this legislation be included in the annual reports that we have requested. Europol too should start tracing criminals as a matter of priority. It is part of their mandate and they should now also act on it.
I could go on, but I think that this report has set the right tone for adopting a more proactive stance towards this problem.
– Madam President, I want to congratulate the rapporteur, Christa Prets, both for her own initiative report and for her sensitivity towards a social issue of global proportions.
It is a problem about which no-one – and in particular the European Parliament – can remain impassive, especially when the information is extremely worrying for the Member States of the European Union.
The words 'trafficking in human beings', 'sexual exploitation' and 'forced prostitution', at both national and global level, encompass the risk of a pandemic similar to that which poverty and hunger have created, mainly in the developing countries, in the lower echelons of these societies.
Women and children are the victims. I agree that criminal gangs are operating all over the world. New electronic technologies give these gangs immunity, often with our tolerance. However, when vulgar tactics are applied, such as coercion, constraint, kidnapping and threats to unprotected communities, by which I mean women and underage children, then I consider it incomprehensible for us to remain impassive to and remote from the phenomenon of violence and infringement of our human dignity and fundamental rights.
We are all jointly responsible, given that the punishment of traffickers and their accomplices is and remains a theoretical act, not the demonstration of strength in practice that we should all engage in.
To close, I should like to point out that major international events, such as the Olympic Games and the World Cup in Germany next summer, are used as cover for such incidents. The rapporteur is right to point this out, but the roots of evil run deep and in such cases the best cure is prevention, vigilance on the part of the countries which host such sporting events and, most importantly, public information for the citizens which constitute the shield of society, women and children.
I ask you, Mr Frattini, is the Commission doing anything in this direction?
Madam President, ladies and gentlemen, I am grateful to all those who have spoken in this debate. There seems to be total agreement, and I believe that the value added by the European Union, as we address the problem together through a global approach, is clear to everyone.
I should like to focus on a few specific points that have been mentioned. The Commission will continue to encourage and promote specific projects aiming at the prevention of human trafficking and the protection of its victims, particularly women and children. I can confirm that I am willing to ensure that the projects that come under the Daphne initiative are kept separate from the anti-drugs strategy. I know that Parliament specifically wants that and, once you have drawn up a proposal to that effect, I shall be prepared to endorse it and to keep the instruments for preventing and combating the traffic in women and children (the Daphne programme) separate from the anti-drugs initiatives, as they are clearly distinct topics.
I fully agree with the idea of a European helpline for victims, particularly children. I too am working on a project of this nature and I greatly value the proposal contained in the report. I am thinking of initiatives in the framework of the Union’s international policy to reduce or, rather, to root out sex tourism. This is not exactly traffic into Europe, but there are unfortunately thousands and thousands of citizens of European countries whose ideal holiday is to go to countries where they can have sex with little boys and girls.
Such sex tourism must be stamped out, and I believe that one way to do so is to involve the vast international network of travel agents. Travel agents know perfectly well, when they organise trips, what the aims of sex tourism are, and so we shall work with the governments of the countries involved and with the network of travel agents to pass on this powerful message at least.
As regards sporting events, this is undoubtedly an important matter. I intend to write a formal letter to the German Government to recommend that specific preventive measures be taken during the 2006 football World Cup to prevent the influx and concentration of persons who would, unfortunately, be destined to go into prostitution during that period. It will not be a difficult operation, since these are problems that are easy to spot, and the German Federal Government’s means and resources, including its investigative resources, will be in a position to help us. I shall act on your suggestion and send this request.
I agree on taking a tougher attitude towards customers. I am personally convinced – I have said this before and I repeat it now – that the clientèle needs to be deterred. There will be a debate on this topic and, although it seems there is some divergence of opinion on it, I believe we can all agree that there would be no trafficking in human beings, or at least much less, if it were not for the people who call for it. That is why careful consideration is needed, above all by the national governments, such as those of Sweden and Finland, which have adopted that strategy, and also by the European Union as a whole. Let me repeat my view: we need to be tougher on the customers.
The last subject on which I should like to focus is information exchange: more information must be given to the countries of origin, but also more information must be exchanged within European Union Member States. Like me, you probably know that a European criminal record does not yet exist for people convicted of paedophilia, for instance. It was possible for the Fourniret case to happen because nobody in another country knew where this person came from or what sort of person he was.
Today it is necessary to focus on paedophilia, for instance – as we are doing – by setting up a European information register: not a new structure, but a flow of real-time information accessible to all the Member States for certain types of conviction, starting with paedophilia itself, which in my view is one of the most hateful of crimes.
Precisely for that reason, when I spoke to the director of Europol, I could appreciate the organisation’s commitment to combating paedophilia, including through the use of information systems. I am saying this because Mrs Riera Madurell raised the subject. I can tell you that an initial investigation last year into a gang of paedophiles in 13 European countries, coordinated by Europol itself, led to the arrest of almost 100 people. That really is good news, even though few people know about it. I repeat: 13 countries, and coordinated by Europol. That shows that Europe can and must take action. Of course, you can always count on my staunch support.
That concludes the debate.
The vote shall be held at 12 noon on Tuesday.
The next item is the oral question to the Commission on the WTO Ministerial Conference in Hong Kong by Enrique Barón Crespo on behalf of the Committee on International Trade (O-0108/2005 B6-0348/2005).
. Madam President, Commissioner, ladies and gentlemen, Parliament’s Committee on International Trade, which it is my honour to chair, has participated in the preparation of the WTO Ministerial Conference in Hong Kong and is currently continuing to work with a view to the next stages of the negotiation of the Development Agenda.
As you know, a delegation from Parliament followed the Conference in situ. I have been able to tell Commissioner Mandelson that, in Hong Kong, the Commission, the European Parliament and the Council were more united than in Brussels, and that was important in this difficult negotiation. We are now at the stage of evaluating what happened in Hong Kong and preparing the recommendations for the future negotiation.
The Committee is going to produce an initiative report, the rapporteur for which will be Mr Papastamkos. We hope that it can be approved in April, so that the conclusions can be on the table in time for 30 April.
With regard to the results, the most significant thing we can say about this stage is that we have reached the end of it. I share the Commissioner’s view that the result are insufficient to make the meeting a success, but sufficient to prevent it from being seen as a failure.
The progress made in relation to agricultural export subsidies, to the production and trade in cotton and access to markets free of tariffs and export quotas for the least developed countries is not inconsiderable.
It is important to confirm to our partners in the developing countries that we remain true to our commitment that this should be a development round.
Nevertheless, we are still a very long way from achieving a global and balanced result and there is still a lot of work to be done if we want this round to be completed by the end of this year, in view of the limitation represented by the expiry of the United States Trade Promotion Authority, granted by Congress.
In Hong Kong, a series of intermediate stages were defined, which include such important elements as defining the methods for eliminating the different types of agricultural export subsidies, the reduction in internal support for agriculture and improving the conditions for access to the agricultural markets. We shall have to assess jointly whether the necessary, though not sufficient, conditions are in place to achieve a global agreement.
As I said before, an important meeting is going to take place in Geneva at the end of April, at which we believe the European Parliament should be represented according to the methods we agree. We shall be constantly and vigilantly following this issue.
There are three issues that I would like to mention to the Commissioner.
First of all, the negotiation on services, which is essential from the Union’s point of view, is currently subject to a different timetable to that of the negotiation on agriculture and access to the markets. Commissioner, how do you intend to ensure a balance amongst the concessions in these three sectors while also respecting the timetable set?
Secondly, the issue of geographical indications, which is very important to the European Union, particularly in order to safeguard the future of agriculture as compensation for the elimination of subsidies and also in order to defend our quality products, appears to be suffering a delay. How does the Commissioner believe that this delay can be alleviated?
Finally, with regard to the situation of the emerging countries, who are partners of ours, who may benefit from the ‘everything but arms’ initiative, which is an important European initiative, and who may see their preferences eroded, how do you intend to secure the support of the countries close to us for a possible agreement in which we must create a balance between advantages and disadvantages?
This is clearly a complex process, and one in which we must be able to achieve a balance between the Union’s offensive interests, its defensive interests and the legitimate ambitions of the developing countries, and also to convince our fellow citizens that our interests are better protected within a WTO which is stronger, more open and more democratic.
Finally, Madam President, on behalf of the Committee on International Trade, I would like to thank Commissioner Mandelson and Commissioner Fischer Boel and their teams of negotiators for the efforts they have made and the attention they have paid to us. I can assure them that they can count on solid, but critical, support from the European Parliament, with a view to achieving these objectives.
. Madam President, just to take up on the last point, I attach very great importance to encouraging and facilitating parliamentary involvement in trade matters. This is a relationship which is very important to me, and I hope that our debate this evening is a further demonstration of that. I am determined to keep these close and regular contacts between us going in the future. Indeed, as I look round the Chamber this evening I see that many of us were in Hong Kong together. This is a sort of early reunion and a good time to take stock.
You asked me to give my evaluation of the results of the Hong Kong meeting and say what conclusions can be drawn from it. I want to do that. You have also asked me to set out my views on the next steps that should be taken. I will give you my preliminary views, but I also want the Members of this House to give me their opinions and reflections in turn, in order to shape my own views. Therefore, my reflection, which is very topical and an active process, means that this debate comes at just the right time. I am going to meet other Members here in Strasbourg tomorrow.
I cannot pretend that the Hong Kong conference was a staggering success: it was not. According to the WTO Director-General, Mr Lamy, we moved from 55% to 60% achievement of the round. That was pretty small incremental progress, and it certainly is a very expensive 5%. If you consider how many people were in Hong Kong and how much it cost them to get there and stay there – not to mention the sleep deprivation whilst there! – it was indeed a very costly 5%. However, it was enough to avoid failure and to prevent the DDA train from derailing. So it was a good investment; it was worth it.
We have to bear in mind that expectations had been significantly lowered before we arrived in Hong Kong. We were not expecting breakthroughs and we were not disappointed. Modest incremental progress was the best that could be expected and that is what happened.
As for the European Union, we ourselves made the best out of what was at times a very difficult situation. When I say ‘we’, I mean all of us – the Commission, Parliament and the Council. It must be said – and I wish to place on record my gratitude for it – that the support for, and the high level of trust and confidence that was placed in, Europe’s negotiators was of immense importance, value and encouragement to us. It was important to our collective European credibility and I believe it will be equally important in the months to come.
At Hong Kong we found ourselves at times under very carefully orchestrated political pressure either to concede further unilateral concessions or to accept blame for failure. In the event, we did neither: we did not give unilateral concessions, nor were we subsequently blamed.
Nonetheless, we made an important contribution, which was recognised as such, by accepting 2013 as the date for the final elimination of all agricultural export subsidies. In doing so we did not cross our red lines; we remained united and we emerged with both credit and credibility. That is not a negligible achievement. Europe was firm and reasonable and that is how I should like to characterise what I intend to be our future role and performance: firm and reasonable.
One important achievement in Hong Kong was agreement on the development package, which was made possible by the determined pressure we had placed on other developed countries in the months prior to Hong Kong. Still, I should have liked the United States, Canada and Japan to follow us all the way down our ‘Everything but Arms’ road, and go for an all-country, all-product, duty-free, quota-free approach, as we ourselves have granted to the least-developed countries.
Ninety-seven per cent – not one hundred per cent, as we in Europe offer – is a major step forward. It seems generous, but it will actually allow developed countries to shield some key products that are of importance to a number of LDCs and I regret that. Similarly, we made progress on cotton subsidies, but the final outcome was, again, disappointing in respect of the domestic subsidies operated in the United States.
More generally, the outcome of Hong Kong leaves us with everything still to play for, and nothing in the final text prevents us from continuing to seek the kind of ambition and balance that have been our watchwords throughout this negotiation.
After Hong Kong we can still continue to seek a round that is economically meaningful and pro-development. That means both more market access and stronger international trade rules for all. Having said that, I will not hide from you that the road ahead will be tough for a number of reasons. Firstly, there is a risk of some front-loading of negotiations on agriculture and NAMA – industrial goods – and then back-loading negotiations on services, rules and GIs. This has to be minimised.
Secondly, a direct relationship has been established between market access for industrial goods and agricultural goods, which some WTO members might be tempted to interpret as necessitating reduced new market access for industrial goods, as opposed to new market access for agricultural goods. We will be very vigilant on this.
Thirdly, and perhaps more fundamentally, it was not evident in Hong Kong that other important partners are ready yet to take the hard decisions, to make the offers and the contributions that will be needed if this round is to end on a successful note in a year’s time or beyond. Until a sense of mutual responsibility and flexibility – without which we cannot make the trade-offs or the bargains needed to bring this round to a successful conclusion – is demonstrated by all the key negotiating partners, we will not be able to look forward to an early conclusion of this round.
The dust is still settling and we are still evaluating our next moves with a cool head. As I have said, today’s debate will be a contribution to the analysis that we are undertaking.
I want to share with you some further thoughts on this. We should be adamant in having the principle of the single undertaking respected. That is central to this round and to how the WTO works. We should not abandon that principle. We should not accept further feet-dragging either in services, geographical indications or in rule-making areas, and the same is true for industrial goods. Above all we need to engage with our partners to gauge the real level of ambition and see if our ambitious vision of the round is genuinely shared by them. I really hope this is the case. Europe could settle, reluctantly and grudgingly, at the end of the day, for a minimalist outcome. We could do so if that is what the rest of the world wants. But I have to say to you that it would be a great shame, a great pity and a great loss to do so. It would not help our economies or others’ growth and employment, and it would not help reduce global poverty. That remains the aim of this round. So I will be engaging vigorously with all my partners in the weeks ahead to see if the negotiating material and the energy are still there for an ambitious and balanced outcome.
However, I am not inclined to sacrifice quality for speed. I know that the United States Trade Promotion Authority will expire in mid-2007, and I will do what I can to achieve ambitious outcomes within the timeframes that we agreed to work to in Hong Kong, but not if that means sacrificing European interests or those of weak and vulnerable developing countries, which also need to gain tangibly from this round. This round is not just about competitive, large-scale agricultural exporters but about the generality of developing countries, and their interests cannot be sacrificed for the sake of speed.
Importantly, we should be unambiguous in stating our aims, in particular towards the generality of developing countries. We should be more active in our bilateral and regional contacts and indicate clearly what we are requesting from our counterparts in the WTO and what we are not requesting or expecting. For example, that for the vast majority of developing countries we can give a lot, but seek nothing or very little in return. This would avoid the misunderstandings – some genuine and some, I am afraid, wilfully encouraged – that can grow in the minds of some that this is a sort of extreme cantonist round in which we are trying to extract ounces of flesh from our negotiating partners who are not in a position to pay into this round. That is not the case; it has never been the case and it will not be the case in future.
More generally, the development arguments need to be restated. Reducing barriers to trade drives economic growth. It is not an unfair price to be paid by imposition on developing countries. At times in Hong Kong I felt that some developing country partners were simply not convinced that the progressive, properly supported opening of markets is good for development at all and that, instead, the panacea for all the developing world’s illnesses was simply the tearing-apart of the common agricultural policy. Of course, agricultural liberalisation should take place and needs to catch up, but this round is not an agriculture-only round. Since agriculture is less than 5% of world trade in goods and services, it is obvious that the biggest gains of this round lay elsewhere, not only for the European Union but in particular for developing countries, which would benefit immensely from expanding their trade with each other where the bulk of that trade takes place, which is in industrial goods, not agriculture. So the case for a strong South-South dimension of the round remains convincing.
I fully acknowledge the importance of granting developing countries the necessary flexibilities, and we need to explain and stress this all the time in Europe’s approach. All our proposals include special and differential treatment which, in the case of the least-developed countries and the most vulnerable countries, basically means that they will not be requested to make any liberalising effort in this round. However, the European Community is not going to sign up to an OECD round in which the G20 group of emerging economies simply sits back and enjoys the concessions made by the developed world without much, or indeed any, gain for the poorest and most needy developing countries. That is not sellable across Europe; it should not be sellable across the world.
Finally, I should like to talk about your role and contribution in the months to come. Clearly, the outcome of a negotiation must be sold and, to that conclusion, our policies and positions need to be explained as well. This is especially true in open, democratic societies like our own. I greatly appreciated your opinions and your help in Hong Kong. I thought we really were in a real sense working together as Team Europe, even if on specific issues there were nuances and certain policy differences between us. I would like your continued help in explaining not only to your own electorates but also to our WTO partners that the European constituency remains ambitious for the DDA, that we are deeply committed to its development values, but we will not be able to settle for an outcome that has nothing in it to enhance European growth or competitiveness or that can help us in creating more jobs to offset those that are lost in Europe as agricultural production falls away.
In trade negotiations you get what you pay for. Europe will not be ready to pay for a round that offers nothing new on industrial market access, services, GIs or other rules that lend strength to the multilateral way of managing our international affairs. If there are no advances or real improvements in those areas, then we are not going to pay and be the sole banker of this round.
These are my preliminary thoughts. I have already started discussions with my main counterparts, and the forthcoming Davos meeting will be the first opportunity to further compare notes with trade ministers. We will continue reassessing and fine-tuning our negotiating position in the light of the reactions and comments we get from other WTO members, but mostly, of course, from the Council and from you. I will again outline my approach in a trade policy speech next Monday, 23 January, in Berlin, after I have heard your views tonight.
. – Mr President, I shall refrain from referring to the specific objectives of the European Union and the outcome of the negotiations in Hong Kong subject by subject. The chairman of our committee, Mr Barón Crespo, has already done so, as has Commissioner Mandelson, whom I feel a need to thank for his negotiating ability in Hong Kong and for constantly updating us Members of the European Parliament in the run-up to and during the conference in Hong Kong. We look forward, Commissioner, to continuing our creative cooperation.
The overall review of the outcome of the Hong Kong conference is judged to be average but, at the same time, taking account of the objective circumstances, positive. Average because, on numerous crucial issues of global trade governance there was no substantial progress, just declarations of programmes or declarations of intent. Positive because, above all, there was a commitment – this was emphasised – to continue negotiations.
The Hong Kong conference demonstrated that our path towards the successful integration and completion of the current round remains open. Nonetheless, it is useful for everyone on all sides to realise that there is no viable alternative to the multilateral trade system.
There is no alternative which can safeguard economic integration and development, the effective management of increasing economic interdependence and the peaceful and fair resolution of differences.
The successful conclusion of the Doha round negotiations will strengthen and broaden international exchanges and international development. It will make the international trade system fairer, thereby generating benefits for everyone and will improve institutions and procedures. It will even act as a dam to the spread of bilateralism and protectionism.
I am certain that the European Union will continue its effort and will develop dynamic initiatives to bring the round to a successful close. This effort unites us. It is a common challenge.
. Mr President, Commissioner, the principal merit of the agreement reached in Hong Kong is that of maintaining the multilateral system and of not derailing the development round begun in Doha. This agreement, which the Commissioner himself noted is an interim one, is a long way from concluding the round. Much remains to be done. Following Seattle and Cancun, however, a new setback would have opened the door to a proliferation of even more unbalanced bilateral agreements between the North and the South. The aim of the round must continue to be one of ensuring that the trade rules serve development, and this must remain the EU’s goal, even though we know that it will mean us obtaining less than what we offer to our partners in the South, not least where market access is concerned.
Commissioner, at times I have been hard on you and the Commission in relation to trade policy. My group and myself will remain vigilant and demanding, particularly with regard to key issues such as public services or the support measures for LDCs and the ACP States. That being said, I should like today, in this House, to pay tribute to the work you have done, not only on keeping the European Parliament delegation constantly up-to-date, but also – and above all – on ensuring that the Member States’ position was coherent in Hong Kong. In saying that, I am thinking, in particular, of the difficult decision that had to be taken in order to reach a unanimous agreement on the elimination of agricultural export subsidies by 2013. It was a long-awaited decision and an important sign – including in terms of supporting and doing more to defend the CAP in the future – even though we know that, as regards agriculture, we still need to break the back of the negotiations on domestic support and market access.
You have also shown the flexibility required to prevent a freeze on industrial tariffs and services, a freeze that would have proved fatal for the negotiations. You will need to remain flexible because it is only right that developing countries should want to control open trade and to carry on being able to regulate their public services, and that they should not jeopardise their weakest industries.
I have one final comment to make: Hong Kong has demonstrated once again the need for an in-depth reform of the WTO. We have seen once again the extent to which there is still a deep crisis of confidence between industrialised countries and developing countries and the extent to which the clash between national interests constantly threatens the steps taken towards achieving our common objectives: development, the eradication of poverty and fairer trade on an international scale. We will only salvage the multilateral trade system by ensuring that it ties in with the other organisations of the UN system that work towards human development. This will be achieved by counterbalancing free trade with social development objectives, which amounts to guaranteeing that trade rules take account of non-commercial aspects, the environment, public health and social rights.
. Mr President, the recalibration of the Hong Kong talks forced us all not to hope for historic breakthroughs. It certainly delivered on this. As Commissioner Mandelson pointed out, the round was not a failure, but it was hardly a success either. A lack of democracy pervaded the talks, as they took place behind the closed doors of ‘green rooms’, and the opportunity to lift millions out of poverty simply did not materialise. In saying that, I do not wish to take anything away from the very close working relationship that the European Parliament had with the Commission throughout.
Despite the world’s poorest countries joining hands to make the Doha Round a development reality, they were put in the impossible position either of accepting a text which left much to be desired, or of being on the receiving end of the finger-pointing blame game which plagued progress. In the space of a few hours on the penultimate day of talks, there was a sudden shift on two problems on which there had seemed to be permanent stalemate. The EU had a budget plan until 2013 and the WTO concluded the Hong Kong declaration. They were linked, of course, and everyone here knows how difficult it was for some to give up 3.5% of the EU’s overall agricultural support.
However, one giant leap for the EU does not make one small step for the WTO. Whilst exalting the successful moves on agriculture we must not overlook the fact that much will be cancelled out by an undermining of the right of developing countries to protect their basic services and emerging industries.
The elimination of trade-distorting agricultural export subsidies in 2013 is three years later than hoped for, and amounts to a symbolic gesture to the world’s poorest farmers. Until the dumping of all subsidised crops and products onto their markets is ended, they will continue to face an uphill struggle to lift themselves out of crippling poverty.
Last week Gordon Brown admitted that the UK had failed to maximise on its twin presidencies of the EU and G8 to complete its ambitious development agenda. He proposed a five point plan to reverse that failure and a push by world leaders to restart and complete the trade talks. And push we must. We can do good. On cotton, we agreed to eliminate all forms of export subsidies in 2006. We ensured food aid could no longer be used as a system to mask continuing export subsidies, and the EU’s ‘Everything but Arms’ initiative was supported by all.
Commissioner Mandelson, you said that we were to create a stage. We should now use that stage as a springboard. Now is the time to be ambitious again. Let the EU lead and hope others follow.
. Mr President, Commissioner, we already knew that there were not really any good intentions behind the trade negotiations, but it must be acknowledged that being at the Hong Kong Conference meant sitting in on a summit characterised by hypocrisy! I say this because, to be perfectly frank, the developing countries were totally cheated: practically no progress at all with regard to cotton, a sugar and banana reform that continues to be extremely problematic and catastrophic – particularly for the ACP States – and access to the market for LDCs, which, despite everything, is still not completely unrestricted and which has been delayed. The only compensation for all that comes in the form of very strong pressure aimed at liberalising services and manufactured products, something that jeopardises extremely weak economies.
With regard to agriculture, therefore, one might say that, despite an apparent clash between the European Union and the United States, the policy carried out by both blocs has practically been the same, that is to say the ongoing protection of a type of agriculture. This clearly shows that the ‘lowest price’ policy does not work and that it is not viable in the long run. Little or no consideration has been given to social and environmental rules, to small-scale farming, to the peasant farmers of the South who are very threatened by the agreements, to the small farmers of the North or to the interests of small and medium-sized farms.
We were therefore expecting the European Union to show a real, coherent interest in the poorest countries. We were expecting it to promote sustainable development and the harmonisation of trade rules with social and environmental rules. We did not see any of that happen and we are all the more disappointed as a result. What next, then, for the negotiations? We are very anxious about the new approach that seems to owe more to ‘top-down’ than to so-called ‘bottom up’ thinking and that marks a retreat to small group negotiations, which are less transparent and less democratic. We are particularly anxious about this matter at a time when many of our fellow citizens are deeply concerned about, and doubt, the European Union’s ability to control economic globalisation, given the way in which it is being managed at the moment.
Mr President, ladies and gentlemen, this was supposed to be called the development round, but frankly I think we can sum it up like this: the winner is the self-interest of the Northern countries of the world. The interests of US and European multinationals – effectively sponsored and represented by the work of the European Commission – have won yet again.
How can one talk about demolishing protectionism or defending the free market when every one of the 25 000 cotton growers in the United States receives an average of USD 114 000 a year in subsidies? That results in a 15% cut in the price of cotton on the world market. The 20 million African growers are thus reduced to hunger: they include the peasants of Mali, Benin, Burkina Faso, Chad and Niger, all countries ranked at the bottom of the UN Human Development Index.
How can one talk about development policy, when a policy based on the dumping of agricultural produce has been extended until 2013? The result of that is further destruction of the economies of developing countries, and we must not forget that 70% of the world’s population lives off the land. The European Union and the United States blamed each other, but in practice neither one is prepared to cut agricultural export subsidies on cotton straight away. That means continuing to create a monopoly system dominated by the agribusiness multinationals.
We did not hear a single word about the need to include social clauses and to respect them: there was absolute silence on that topic. Not only that, but the developing countries have been forced to open their markets to industrial goods from the North, as they must cut their customs duties substantially. The result of that is unequal competition, which will further destroy what little industry has so far developed in Africa and the poorer regions of Asia. To the unthinking public, 97% may sound a lot. We know, however, that the problem will be the 3% of products that will not be allowed to freely access Northern hemisphere markets.
In addition, the development aid promised has not been confirmed in precise figures, and it has not even been specified whether it will consist of actual aid or loans: it is pure window dressing that is being exposed for the sham that it really is. The services market is being opened up: education and social and health services will increasingly become less of a right and more of a commodity available only to those who can afford it. There is also the risk that even water may be included on this market as a commodity, one that in the near future will rival oil on the market. That is not to mention the situation of access to medicines, which are in practice denied to the 30 million people with HIV in Africa.
I should like to know how one can talk of a development round when faced with such a reality.
. Mr President, whilst the sixth ministerial WTO Conference may not have been a failure, the very modest progress made in Hong Kong does make 2006 a particularly difficult year for negotiations. I should like to ask the Commission how it thinks it can galvanise the other partners into action. The G20’s salami tactics, which Commissioner Mandelson criticises, have eventually resulted in the European Union ending up virtually empty-handed in terms of industrial products and services after all, while more than enough time was taken to thrash out an agreement to end the export subsidies in 2013.
The Commission should therefore pull out all the stops in order to hold onto the momentum of Hong Kong in 2006, so that an acceptable agreement can be reached in the area of industry and the services sector too. I should also like to ask the Commission what efforts it intends to make in order to give what are termed non-trade issues a more prominent place on the agenda.
. Mr President, as one of the 26 MEPs who attended the world trade talks I would agree with the Commissioner that there was some success – it was not a complete failure. But I must say from my understanding of what happened in Hong Kong that enormous pressure was exerted on the European model of agriculture at those talks, all in the name of helping developing countries.
As I said in Hong Kong and as I said in this House previously, my stance has been that this is a false impression. A false impression is being created that developing countries would benefit from more access to the EU markets. Nothing could be further from the truth, indeed the least developed countries have very little to gain from such a gesture. The real winners would be the beef barons of South America, if we were to allow the European farmers to be sold out. In the streets of Hong Kong we saw Korean farmers fighting for their livelihoods, small Korean farmers threatened by transnational grain corporations which are bargaining under the guise of endeavouring to help developing countries.
In Europe we cannot allow our food supply to be outsourced. Treating agriculture and food as ordinary products on a production line threatens our very food security. It is clear that the WTO talks cannot succeed as long as it insists on playing Russian roulette with our food supplies and with the livelihood of our small and medium farmers, because they are the ones at risk, not the agricultural exports, Commissioner. Perhaps it is time to exclude agriculture altogether from the WTO because, as you said yourself, it amounts to only 5% of world trade. Why should 5% prevent the 95% progress that could be made? This should be rethought in the interests of the overall talks, because I believe agriculture will always be a problem.
Mr President, Mr Mandelson, five lessons have been learnt from the Hong Kong Summit.
Firstly, there is a flaw in our negotiating method. One year prior to the Summit, we make agricultural concessions by revising the CAP. The outcome: when you arrive at the negotiating table, whatever talent you may have – and it is immense – you no longer have room for manœuvre, unless you cross the red line on agriculture.
Secondly, Hong Kong validates Seattle and Cancun. Despite the fact that agriculture only amounts to 5% of world trade in goods and services, it is undoubtedly the Ricardian comparative advantage of Europe, or why else would it be at the centre of the war that, for example, Brazil wages on us at every summit?
Thirdly, developing countries such as Mexico criticise the ostensibly generous reduction in customs duties aimed at promoting market access because these countries have understood all too well that the customs ‘gift’ is not intended for the poor, but for companies from the North manufacturing their products among the poor, for example in Bangladesh or Vietnam.
Fourthly, this reduction in customs duties, while a nice gesture in political terms, is difficult to manage technically. Proof of this is the fact that, after 20 years of mathematical formulas – Swiss formula or otherwise - the Hong Kong declaration is unable to find a solution.
This amounts to saying – and this is my fifth and final point – that the road to a reduction in customs duties is a dead end that should be consigned to the past. The modern solution consists of deductible customs duties in the form of customs credits or drawing rights provided by the importing State to the exporting State, credit equal to the total amounts of the customs duties levied on the exporter’s goods.
Mr Mandelson, if you were to achieve that, you would be Harry Potter, you would have succeeded in marrying together the theories of both Ricardo and Frederick List, you would have resolved the problem of global economic imbalances and you would have protected the interests of the poor and those of the rich, free trade and our social model in one fell swoop.
Mr President, before I thank Commissioner Mandelson and he falls off his chair at the thought of my thanking him, I should like to make a criticism of the way that Parliament was involved there. We had 26 MEPs, 10 support staff and a press officer. At no time did I meet the press officer; at no time did the press officer run anything for the PPE-DE Group – not that he was there to support our Group; he was there for the whole of Parliament. As the person who co-chaired the Interparliamentary Conference and got the agreement on that co-chairing, I was surprised that we had no press officer. Robert Portman asked why the European Parliament was there and what the Members were doing. Mrs Kinnock from the ACP-EU Joint Parliamentary Assembly was there; there were Members from the Development Committee and the Agriculture and Rural Development Committee, including me. I hope you will take that message back.
Commissioner, I would first like to thank your staff: Mrs Nikolay was outstanding, as was Mr Trojan. You also were outstanding in the way you kept us informed and kept us up to date with the negotiations.
You have asked specifically today for thoughts to take forward, so perhaps I can give you a couple of things to think about. I think you did a wonderful job, but could you explain why the EU is continually being blamed – particularly by the United States – for holding up the talks? It seems to me that there are other arguments that should be put forward and yet we are not getting the message across. I have said that in the past and hope you can explain it.
In the Interparliamentary Conference, we succeeded in getting geographical indications forward. You mentioned that and yet, as far as I know, it was never involved in the final discussions. It is very important to Europe and many other countries. I was disappointed by the polarised nature of the debate in Hong Kong. There were few attempts to bring those differing viewpoints together. As one of my colleagues said, there was a lot of finger-pointing and blaming of other people, which was counterproductive. Is the big ministerial ‘jamboree’ the best way to continue the negotiations? Should we not look at a less circus-like approach?
Thank you for all the work you did, Commissioner, and may it continue.
Mr President, Commissioner, ladies and gentlemen, I would like to take as my starting point the point just made by Mr Sturdy. You, Commissioner, asked what you should do in terms of ongoing evaluation, and what we would like you to consider.
Mr Sturdy is, I think, right; we certainly should give consideration in future to whether the single undertaking approach will always be the right one. Its continued use probably makes sense, but I strongly suspect that the future of the WTO will depend on other methods being found, on a more flexible outlook that will probably involve allowing issues to be negotiated in parallel and the use of a flexible and rolling work plan. How all that will fit into this round is something I leave to you and your wisdom.
Following on from this is another consideration that you should bear in mind. This House has always maintained – indeed, I myself drafted a report on the subject some years ago – that we should take note of the bilateral rounds too. My own group consistently attaches a great deal of importance to the multilateral negotiating round and I am very much in favour of it, but it must nevertheless be clear to us that bilateral negotiations are of value too. Now for my question: while the old Commission always refused to enter into bilateral agreements with Asia, have you, Commissioner, come to see things differently? Would you like to set other priorities for work in this area?
Thirdly, I have just returned from Mexico, where, I was surprised to learn, a high degree of importance is attached to the services sector and to investments in infrastructure, although I did get the impression that there was no very precise understanding of what the Commission would like to do and of what we would like to do in the multilateral rounds on services. Perhaps you could find something to say about that.
My fourth point has to do with standards. I am firmly persuaded of the need for us to get back to discussing standards in the multilateral round more than anywhere else. The more participants, the more important that will become. The more problematic international competition becomes, the more pressing an issue this will be. What I would like to know is whether you are thinking in terms of a new initiative.
Finally, framework programmes for research are under discussion, and many Members have raised one point that will become important where agriculture is concerned. Where do you stand on the question as to whether we should invest more in agricultural and structural research? What line do you take on research into bioethanol?
– Mr President, ladies and gentlemen, the process that started in Qatar was called a development round. The ministerial meeting in Hong Kong did not live up to the promise, and that is worrying because, if we do not succeed in lifting 2 billion human beings out of poverty and hunger, the world will march towards a series of uncontrollable political and social explosions with devastating effects.
I realise that reaching a compromise was very difficult, but the goal of 2014 for eliminating subsidies is too far off. I am afraid that many things will happen between now and then. Perhaps Europe was not entirely to blame, but we were partly to blame – not Commissioner Mandelson, but Europe itself. It had been said that more needed to be done – and done better – to help and protect those who were unable to do so by themselves and who would be crushed by the market, as is actually happening.
Credit is due to Commissioner Mandelson for having represented a Europe in Hong Kong that was less arrogant than the United States. It is the state of the West as a whole, however, that must force us to rethink the situation in a thoroughly new way if we do not want the round to collapse under the blows of growing worldwide disorder, which we are already witnessing.
The meetings that we had in Hong Kong demonstrated three essential points: first, the need to reform the World Trade Organisation; secondly, the world order is changing and China is lying in wait for us; and, thirdly, a drastic change is needed in the concept of world trade that led to the creation of the WTO.
Mr President, the Commissioner and the young team that he put together before the Hong Kong negotiations have failed to balance market access for agricultural products here in Europe against that for industrial products in the countries of the developing world.
The countries of the developing world had good reason to reject your liberalising tendencies, and you were perhaps little more than ridiculous in the eyes of the global public when you then failed to put a long-overdue stop to export subsidies.
We are offering the countries of the developing world a very great deal of market access; the only point at issue is what conditions we impose. What comes into play here is qualification, participation at our price level and to our standards, so that these countries’ economies can develop. Where the developing world’s access to the market in industrial products and services from our part of the world is concerned, it is vital that these countries’ development – in commerce, in infrastructure and services should not be wrecked or made impossible; instead that they should be enabled to qualify, in this area too, as service providers who will benefit these countries’ development. Then perhaps we can talk in terms of a development round.
I hope that you will think these things through again and give priority to qualification when working through the next round.
– Mr President, with a uniform strategy the European Union and the United States of America, despite their antagonisms, have used the sixth ministerial conference of the WTO to step up exploitation of the peoples and the plundering of the wealth-producing resources of developing countries.
Both the results of and the complete lack of transparency in the WTO negotiations are dangerous for the peoples. The WTO is proving to be an imperial organisation which serves the interests of the multinational groups of big business.
The agreement which came out of Hong Kong strikes a serious blow at basic axes of the economy and countries' independence and sovereign rights in general. The agreement on agricultural products will speed up procedures to wipe out small and medium-sized holdings and, at the same time, will strengthen the monopolies.
The agreement on non-agricultural products constitutes an insurmountable obstacle to industrial development in developing countries. At the same time, by opening the markets to natural resources, the consequences will also be disastrous for the environment.
The so-called liberalisation of services – the Bolkenstein directive – which is being promoted through the WTO, will open up Pandora's box and the way for the full commercialisation of commodities such as water, health, education, transport and information, in a bid to increase the profits of the monopolies.
However, the situation is unacceptable and cynicism breaks every boundary in the production and supply of drugs. This is a crime against humanity, given that over 30 000 people die every day, as victims of the exorbitant products of the international pharmaceutical industry, because they do not have access to drugs to combat major epidemics.
This proves that agreements through the World Trade Organisation are simply cowardly ...
– Mr President, ladies and gentlemen, we were expecting much more from the Hong Kong meeting, even though it had already been announced that it was going to be a talking shop. Beyond the good intentions on the need to ensure a multilateral trading system, too many issues remained unresolved.
Among the many issues that deeply affect thousands of European companies and workers is the problem of the unfair competition waged by certain non-EU countries to Europe’s detriment. Such unfair competition, as in the case of China, consists of social and environmental dumping. In plain words, that means European markets are being flooded with very low-cost goods, which in fact cost a great deal in terms of human rights violations, worker exploitation and a lack of environmental protection. These are shoddily made goods, which literally plunder the intellectual property and technological skills of European companies with impunity.
Bringing down trade barriers is a good thing – nobody denies that – but it must not become merely an opportunity to place counterfeit goods or goods made with slave labour or child labour onto our markets.
In conclusion, Mr President, it is our duty to ensure that the WTO regulations include strict rules on safeguarding intellectual property and on protecting quality products by means of geographical indications of origin, and also clauses demanding protection for the environment and for workers’ rights.
Mr President, Mr Mandelson, following the WTO Conference, you pronounced that the outcome needed to be a constructive compromise because most people are dissatisfied. That is a good point and, if it were a question of budget negotiations – a zero-sum game in which concessions in actual fact cost money – you would be right. In this case, the situation is precisely the other way around. In trade negotiations, just as much is gained from abolishing customs duties ourselves as from forcing others to do away with them. This is no zero-sum game. Even if the conference was not the disaster that many had feared, I think we must be honest and say that it was a failure. The problems were deferred to a future in which disaster will loom ever closer, and I even think that, for important parts of the industrial and services sectors, the conference made slight changes for the worse to the document.
I detect two worrying reactions. Firstly, there is a noticeable sense of resignation where multilateral negotiations are concerned and a desire to pin one’s hopes on regional and bilateral agreements instead. That would be a big mistake. Such agreements would never produce results such as to enable world trade to be liberalised in significant areas, and opting for them would be an all too easy way of avoiding phasing out the protectionism that we ourselves practise. Secondly, I hear people adopting the attitude that ‘we did our bit in Hong Kong; it is other people’s fault if we are not making progress’. I think that that attitude is a recipe for failure. People should realise that progress in negotiations does not stem from the ability to point the finger at the protectionism practised by other people. That is like seeing the mote in one’s brother’s eye without noticing the beam in one’s own. Instead, progress is driven by an understanding of the costs of our own protectionism.
For Europe, the conference in Hong Kong should be a call to wake up, and not only to the obvious fact that the protectionism we practise in agricultural matters is costing us the far more important matter of the liberalisation of trade in services and industrial goods. Above all, we must realise, together with the United States, Japan and others, that the costs imposed on our consumers and taxpayers by our protectionism in agricultural matters are reason enough for abolishing them. ‘Free trade, one of the greatest blessings that a government can confer on a people, is in almost every country unpopular’, said Thomas Babington as long ago as 1824. The WTO conference in Hong Kong shows that that might equally well have been said today. We must all, as consumers and employees, pay the price for the lack of trade liberalisation around the world.
Mr President, free access to the American and Japanese market for the least developed countries is a good thing, but this advantage has been considerably watered down by the possibility of many products being exempted. The same applies to a large number of sensitive products for which no progress has been made whatsoever, again, I believe, as a result of the EU’s own attitude. Countries that rely on cotton, bananas and sugar were also left behind, clearly disappointed.
It is a very good thing, though, that a deadline for export subsidies has now been set for 2013. Although this deadline is, I believe, too late, it has been set all the same. I hope that the Commission will want to phase out those distorting export subsidies much sooner, and I am looking forward to a precise schedule.
The EU has pledged EUR 1 billion of aid for trade measures by 2010. Can the Commission explain where I can find that amount reflected in the Council’s multi-annual budget? The same applies, in fact, to the sum of 200 million intended for the countries depending on sugar production and the pledges made there. I think we are still writing cheques with nothing to back them up, and it is obvious that we are wholly opposed to the idea of the poor people of Latin America, Asia or Africa paying, as it were, for our solidarity.
In order to turn this development round into a success, the European Union must show its teeth. Not by now insisting on the liberalisation of services with the G20 – all we need to do is to look in the European Union to see how difficult we are finding this – but by putting the labour standards at the top of the global agenda for the next round and by reforming our agriculture more quickly and more extensively during the current round. The Commissioner deserves much credit for having averted a failure. We will only be able to talk in terms of a success at the end of 2006, though, if this round has been actually completed and implemented in a fair manner.
Mr President, I would like to extend warm thanks to the Commissioner for what he has said, and also to start with a critical observation on our negotiating position as Europeans, for I do believe that we were too honest, in that our position fundamentally repudiated deviousness as part of the negotiating mandate. I think we need to reconsider this, since all the others used subterfuges. We did not, instead preferring to put our outcomes on the table very early on.
On the credit side, I would like to point out that your negotiating style and the way in which you communicated information to this House helped reinforce our determination, and for that you have our warm thanks. That has of course enabled us to influence the budget deliberations in Brussels, and that I regarded as a very good thing.
Where geographical designations of origin were concerned, we got nowhere. That is something you mentioned, and many speakers have also made it clear how important an issue this is for us. I have to tell the Commissioner that our geographical designations of origin and the intellectual property that is tied in with them are things for which we have to fight. In doing that, we will have to be cunning and maintain a united front.
Mr President, the EU’s behaviour in Hong Kong was a disgrace. The world had hoped that the EU would show leadership, demonstrate its solidarity with the developing countries and make efforts to secure genuine free trade with full access to the industrialised countries’ markets, particularly for the poorest countries. The EU should have used its powerful position to develop the WTO into an efficient multilateral agreement system with clear social and environmental conditions for trade. From where I am standing, however, the EU behaved almost worse than the United States. It was self-centred, lacking in solidarity, full of tricks and guilty of patently abusing its power in seeking to force the developing countries to open their markets to our exports.
There is no desire to do anything about our own exorbitant and destructive agricultural subsidies. The agreement on abolishing export subsidies involves too long a delay and is full of underhand provisos. The EU gets on its high horse over the United States’s cotton policy – and, indeed, has good reason for doing so – but it behaves in precisely the same way itself, for example when it comes to sugar. What should, moreover, have been a development package to set the Thames on fire, and one that would have really got things moving for the poor, has ended up as a piffling little matchbox. What a disappointment!
Mr President, Commissioner, both before the WTO conference in Hong Kong and during it, the Commission kept Parliament constantly informed as to the current state of the negotiations. That was very helpful, and for it I want to express my warm thanks. I would like to put the following questions to the Commission.
Firstly, the Commission was equipped with good ideas, but its lack of any strategy for how to communicate and convince meant that the public perception of the EU was that it was almost always on the defensive. Other states were astute and adroit enough to depict the European Union as standing in the way of progress for its own selfish reasons. What improvements is the Commission planning to make to its communications strategy? What, in practical terms, does it propose to do and when?
Secondly, the original objective of the Doha development round was to agree on an ambitious programme for the reform and liberalisation of trade policy, particularly for the benefit of developing countries. As we have seen, not least before, during and after Hong Kong, it is an unfortunate fact that more and more people associate the term ‘globalisation’ with danger rather than with opportunity. Here in Europe, we see a whole generation completing their school education without having learned the fundamentals of the social market economy and world trade, and that is why they are easy prey for campaigns of misinformation and untruths. We also see our media running reports on the relocation of jobs almost to the exclusion of anything else, and certainly not about the creation of new jobs or the additional prosperity that world trade brings. We can see people being made more and more insecure by this and by the campaigns run by radical groups with the intention of spreading fear and misinformation, and funded with European money.
In the plenary sitting of 12 May, the Commission undertook to put forward a plan for a proactive campaign, to be run while the WTO negotiations were in progress, to persuade people of the benefits of world trade. No such plan has as yet seen the light of day. Is work being done on one, and when will it be produced?
Thirdly, is the Commission planning to classify China as a market economy, even though that is no more justified than it ever has been?
Mr President, I thank the Commissioner. I should like to begin with a few positives. First of all – and I believe that no one has mentioned this – the fact that the final text tackles the US abuse of food aid and that the ‘safe box’ has been created is very important. Secondly, it is important that the text reins in the worst excesses of the ‘blue box’. The final text also contains quite hopeful language on the special products and on the special safeguard mechanisms. Those are positives.
Aid for trade is also welcome, although I have reservations about the World Bank and the IMF being in charge of it, bearing in mind the emphasis on conditionalities for which they are so well known. Like my colleague Mr van den Berg, I am very keen to know where the EUR 1 billion promised by President Barroso at Gleneagles is going to come from. There are huge gaps in the budgetary promises that have been made.
When I chaired a press conference of the ACP Group in Hong Kong I got a real sense of their feeling of frustration and betrayal. On sugar, bananas and cotton the WTO has done the ACP no favours. Mr Mandelson, these countries are our natural allies, but unless we really prove that we have in place a Doha development mandate, and that we are honouring that mandate, then I believe that in the months ahead we will not be able to rely on our ACP colleagues. Also, it is absolutely critical that we have new long-term substantial funding for the Sugar Protocol countries.
Realistically, can we, in the short time available, make progress on ending dumping, on confirmation of the developing countries’ rights to protect their farms, their infant industries and services? Will we put in place fair and equitable access for developing countries’ exports? Those are essential. It is a formidable list. Can you do it by 30 April, Commissioner?
Mr President, ladies and gentlemen, the Sixth WTO Ministerial Conference in Hong Kong addressed quite a number of important global trade-related issues; however, the results offer no reason for celebration. Only one report from the negotiation group on trade facilitation was approved by consensus, and there were virtually no results in the service sphere.
Some difficult negotiations are awaiting the Commission this spring. In reality, the trade interests of the 149 developed and developing countries are very difficult to reconcile. The WTO, as an organisation with its own regulations and decision-making procedures has, in the last five years, failed to come to any decisions; we have to admit that the WTO is undergoing a crisis.
Therefore, I invite the European Commission to initiate WTO reform: to modify regulations and decision-making, to add new dimensions to the regulations, for example social and environmental issues, and to promote fair trade competition among all WTO members, both developed and developing States.
I would also like to add that trade must no longer be treated as independent and in isolation from production, labour safety and environmental concerns. Trade is only the outcome of economic activity.
Mr President, Commissioner, ladies and gentlemen, at this stage of the debate practically everything has been said. Perhaps the most important and relevant thing, as the Commissioner has said, is that Parliament is fully involved in the negotiation being carried out by the Commission.
With regard to the assessment of Hong Kong, we have heard everything; nobody is entirely satisfied. It is like the metaphor involving the glass: some see it as half full and others see it as half empty. Has it been a complete failure? No. Has it been a complete success? No. Perhaps the success is that it has not been a failure, which it appeared it might turn out to be initially.
What role has the European Union played? I believe that it is fair to acknowledge that the Commission and the Commissioner who has been in charge have played a very worthy role, and we should acknowledge this here. We should also acknowledge − I believe this is only right − that this Parliament has been kept fully informed by the Commission's services, which is a very important step in terms of the work to which the Commissioner has referred.
Some people would have liked us to have given more ground on agriculture, but the European Union has clearly done it duty in this field with the reform of the CAP, as it has also done with the reform of fisheries by means of the CFP. There are other people who need to make progress in this field and, as other speakers have said, perhaps what has most grated in this House has been the United States’ hypocritical position with regard to the European Union in the field of agriculture and also on development issues.
We have not made any progress on services, and others must be committed to opening up their markets to our large services companies: it is crucial for everybody. For them as well, since services affect all economic sectors and this is a crucial issue for the European Union.
Talks and negotiations are continuing. They are complex. Skill, patience and plenty of will to hold dialogue and reach consensus are required. We want the Doha Round to be concluded to the benefit of everybody, everybody giving ground and reaching a satisfactory compromise with a view to freer and fairer trade, with multilateral and more transparent rules. In this regard, we would like to thank the Commissioner for remaining in contact with Parliament. As you have said, involving Parliament means involving the citizens. We represent the citizens and it is very useful that we are all in agreement.
Mr President, ladies and gentlemen, Commissioner, despite the gloomy predictions, the Doha Round for Development and the WTO are still alive. Though we must now carry on working with a tight timetable.
I am also grateful for the cooperation that we have maintained during this last Ministerial Conference and I believe that, as has been said, this House must remain closely involved in the whole negotiation process, including the General Council in Geneva on 30 April.
I would like to congratulate the Commission on the achievements on the elimination of export subsidies and similar measures. Nevertheless, Commissioner, could you go into more depth on the commitments and the timetable agreed by our commercial partners with regard to export credits, food aid and State companies?
Since time is at a premium, has the Commission decided on any political initiative to encourage the main players, including the emerging economies, to respect their commitment successfully to conclude this development round this year?
Finally, how do you believe the agreements reached in Hong Kong will affect the negotiations of the desired agreement between the European Union and Mercosur?
Mr President, Commissioner, ladies and gentlemen, I am not going to return to this complex matter. I am simply going to emphasise a few considerations in order to highlight our keen interest in having a European Union that is there to act as a political tool for debates on subjects such as international trade. I join others in thanking you, Commissioner, as well as Mrs Fischer-Boel and Mr Johnson from the European Council.
With regard to the date scheduled for the end of export subsidies in 2013, I have proposed an independent audit of all the forms of aid supposedly aimed at making a distinction between, on the one hand, aspects that are related to humanitarian issues and that must come under the public spotlight and, on the other hand, aspects that distort the rules of competition in international trade and that must be eliminated if the prevailing hypocrisy on this matter is to be dispensed with. I should like to draw your attention to five points.
Firstly, in a complex world, it is vital that nations have a space worldwide for multilateral dialogue so they can discuss international trade issues. Nevertheless, I regret the fact that the parliaments, which are the elected representatives of their nations, were not as fully involved in the negotiations as the non-governmental organisations were. The Member States need to understand that it is no longer possible to call on parliaments to vote in favour of funding international trade agreements and so to ratify them, without involving MEPs in the negotiations.
Next, it is imperative that we protect access to our agricultural markets in the period of uncertainty just beginning. We will need to be ready to fight with regard to the dossier on geographical origins, which is a battle far from being won.
Fourthly, a significant, forward-looking project needs to be developed, Commissioner, with a view to carrying out a quantitative and qualitative assessment of the economic and social impacts on Europe of all these negotiations. One such example is the impact on employment. In this regard, we could usefully draw on the work done by the European Economic and Social Committee within the Single Market Observatory.
Finally, it is vital for the economies - particularly the Western economies - which create their wealth through the use of market principles, to help implement real mechanisms aimed at eradicating poverty in the world. If we, as democrats, do not do so, then we will pay a very high price in political terms, not least through the rise in extremism.
Mr President, Hong Kong achieved its reduced ambition of outlining a roadmap, and what that shows is that the road ahead is rocky and will require most of its leading drivers to make some sharp twists and turns. What we have is a development package which is not generous enough, a date for ending export subsidies which is not soon enough, proposals on GATS which are not flexible enough, and a NAMA formula which is not fair enough, as well as an acknowledgement of the need for special and differential treatment which is not yet clear enough. So we made progress in Hong Kong, but a lot remains to be done and the Commissioner will be well aware of the expression: ‘a lot done, a lot to be done’.
I believe that most of the blame for what still needs to be done does not lie with the European Union; it lies with our leading partners. I would like to add my thanks to the Commissioner and his staff, and to the Council under the British Presidency, which made great efforts to push many of these items along.
Mr President, Commissioner, I doubt very much whether we could we have expected more from the WTO Summit in Hong Kong. Why would countries commit themselves at this stage if the final result has not been scheduled until the end of this year? It stands to reason that more time has been taken out to strike the best balance between aid to poor countries and attention to the economic strength of our own. I think that the participants are motivated to reach new trade agreements. Good agreements are needed to prevent trade becoming a Wild West story. Law and order in trade is in everybody’s interests. I am also confident that eventually, the idea of improving the position of the poor countries will enjoy wide support. As such, I see the outcome as a promising intermediate step.
A great deal needs to be done, though, before we can call this a real development round. I am pleased with the commitment to abolish the export subsidies in agriculture, including the indirect ones. I also welcome the initiatives, such as Everything But Arms from other countries, which must also apply to more of their products, and also all LDCs. I would also include the effect of a special and differential treatment, as well as capacity building.
I am pleased that the Commissioner shares my view that this round should be a development round, and I should like to congratulate him on his energy and commitment. I think that he is negotiating from a particularly difficult position, because his mandate is known to the public beforehand and is the result of a public decision-making process in the Union.
It is a good thing that the Member States have consistently presented a united front, and perhaps unfortunate that the European strategy, more than that of other negotiators, has been under attack, sometimes even from European quarters. Might that be the reason why the European Union was often dealt the bad card, even if it is much stronger and does much more than other countries?
In order to prevent the negotiations in Geneva from going without public support, I would ask the Commissioner to apply the same level of commitment when entering further into the negotiations and continuing to inform the EP about the state of affairs and about the strategy, with a view to making the necessary progress, even in important areas such as counterfeiting and services. Indeed, much needs to be done in those areas.
Mr President, Commissioner, the Hong Kong round is over, and where does the WTO go now? While it is indeed the case that nothing concrete has been achieved, it has to be said that the lines of communication are not down, and that, under these circumstances, I regard as psychologically very important.
The points I would like to make today have more to do with the general situation. For a start, Commissioner, you have made very good use of the negotiating mandate that you were given. There was general praise for the way in which the EU, for once, achieved something by acting absolutely as one, even though we were to some extent forced into a corner. More is, however, expected of us than of the other industrial states.
Secondly, you collaborated extremely well with this House, seeing it almost as a matter of obligation to inform us, whether in person or through others. There is always room for improvement in anything, but we really did get very extensive information and involving us in the work going on was done very well. The question is, though, whether that is enough, and how things can be done in the future. I believe that Parliament’s rights in foreign trade matters need to be reinforced as a matter of urgency, and that this is a quite separate matter from the constitutional treaty. As globalisation goes further and deeper, the policy areas associated with external trade become ever more important. When a policy area becomes important to the public, the public’s elected representatives need to be able to have their say about it, and that is why we need to be able to have more influence over the Commission and be able to monitor it more closely. In saying this, I am looking into the future rather than criticising the work they are doing now.
Mr President, I note that in his opening remarks, replying to Mr Barón Crespo’s oral question, the Commissioner asked for Parliament’s suggestions about future activity and future developments. My understanding is – and this is an issue which has not so far been raised in this debate – that both Ukraine and Russia are candidate members of the WTO.
Does the Commissioner have in mind a timetable whereby accession of these two very important economies might be envisaged, and what might be some of the steps necessary before membership were to be achieved? I have in mind one area which I understand is not subject to WTO discussions: energy. Parliament will be debating that later this week. But equally, agricultural products from a Member State, Poland, were blocked by Russia for reasons which many would find it difficult to understand. Presumably, Commissioner, you would be very supportive of the notion that common rules should be observed and respected by all Members, whether or not their form and understanding of democracy and respect for international commercial law happened to coincide identically with our own. This is an important point.
We have dwelt, so far, on development relations between what used to be described as the First and Third Worlds. The Second World, as I understand it, was the then-Communist dictatorship bloc. How do you see our relations improving in that direction?
. Mr President, in response to the last question – which bears almost no relation whatsoever to the subject matter of this debate – let me say that the honourable Member makes a rather good case for Russia and Ukraine being brought into the WTO, because they would be subject to international rules and to the dispute settlement machinery of the WTO. However, for them to enjoy that privilege, they have to accept certain undertakings unambiguously beforehand, and that remains the subject of continuing discussion between us.
I will try and be brief, but a very large number of points and issues have been raised in this debate. I cannot do them all justice. I welcome the ideas that have been put forward by Members. I hear the criticisms that have been expressed about what we have done and needless to say I am grateful for the praise and compliments, but I am only too well aware that praise comes to a negotiator when he does not do anything wrong. The test for the negotiator is for him to do something right. That is harder, and that is the challenge held out before me in the coming months.
I am in complete agreement with the Member who said that we need to strengthen the rights of the European Parliament in relation to trade – I have always said that – and, in the spirit of the times, given that our relationship is going so swimmingly, I cannot think of anything I would rather have than a strengthened relationship between us.
A word to those who have expressed concern about the international criticism that has been directed at the European Union. It is criticism up to a point, but a better word for it is propaganda. All is fair in love and war in international trade negotiations, and we have to understand that where our negotiating partners arrive at a convergence of interests, notably in respect of agriculture, you will find a cacophony of voices directed against us, all of which have one goal in mind, which is to place pressure on the unity of the 25 Member States: to seek to divide the 25 and as a result, find advantage for themselves in the negotiations.
That is why the unity that we found in Hong Kong is so important. It is not just a question of giving ourselves the comfort of solidarity amongst ourselves; unity of argument and message is the best riposte to the propaganda that will be aimed against us. As it happens, my judgement is that whilst the propaganda will not fall away and its decibel count will not go down, whilst those critical voices will maintain their shrillness in years to come, they are becoming less convincing and finding a weaker reception amongst many of the international commentariat who follow these negotiations in detail. I have found, since Hong Kong, a rather more balanced and nuanced appreciation of the content of these negotiations than I found on previous occasions.
But we do not just have to find responses to people’s criticisms and propaganda, as a number of Members have quite rightly argued; we also have to reach out and find allies. We are not going to complete this round unless we are able to find some accommodation between ourselves and the interests and negotiating objectives of the G20 group of emerging economies. They are not homogeneous, but they have an effective discipline which I welcome. We would not be able to negotiate as we are; we would not have the prospect of finding a satisfactory outcome if we did not have those G20 countries, the emerging economies organised as they are and brought together as coherently as they are, in these negotiations. I think therefore that post-Cancún, yes, it gives us a lot of grief sometimes in the European Union to find our negotiating partners so well organised, but on the other hand the opposite of organisation is chaos and chaos is the enemy of a successful trade round. However, just as I welcome our negotiating partners in the G20, I think those Members who have pointed out tonight that we need to cement our coalition of interests and our relationship with the ACP countries are also correct.
One thing I have learned and that has been borne in on me since I took up this post – something that some Members might bear in mind, given some of the contributions that have been made this evening – is that when you appeal to, or respond to, or try to accommodate the interests of certain developing countries, more often than not you will find yourself taking away from, or denying opportunities to, or dissatisfying, other developing countries. And so it is the case that when we are criticised, as the Commission has been on one or two occasions this evening, for not taking agricultural reform fast enough or far enough for the interests and benefit of certain rather more competitive developing countries, we have to understand that during the course of that reform, the further it goes or the faster it goes, the more pain we will be causing other developing countries to experience. So when I travel around, whether it be in Africa or the Caribbean, the street demonstrations that I face are not amongst the poor and exploited of the world who want us to go further in agricultural reform; in my experience of street demonstrations it has been people from some very poor, needy and deprived developing countries who are asking us to go slower in our agricultural reform, not faster.
To an extent this is a question of compensating developing countries for the adjustment that is necessitated by that agricultural reform. Mrs Kinnock has quite rightly highlighted the issue of sugar. The Commission’s approach – and I say this on behalf of Mrs Fischer Boel as well as myself – is clear. We proposed EUR 190 million per year for each year between 2007 and 2013 for our proposed sugar action plan agreed with ACP countries. But the compromise that was found on the budget means a 20% reduction of the money that we thought we would have available for that action plan under the relevant heading. That is an unattractive prospect, if we are going to have, through budgetary constraints, to retreat from the original ambition of the plan that we set forward.
Tonight I invite the European Parliament to help the Commission ensure that there is enough money to make that action plan a reality and to make sure that it genuinely meets the needs of those sugar-dependent ACP countries with whom we have had such an important historical relationship – a relationship we want to carry over as meaningfully to the future – and to help us ensure that that budgetary allocation is sustained. I will certainly be pushing to maintain the original EUR 190 million, but we in the Commission are not the budgetary authority; you and the Council are. Therefore I appeal to you to exert your best efforts to bring this about.
I should like to mention another issue that constantly arises – quite rightly – in these negotiations, concerning investment in services and a service-based infrastructure of developing countries. Liberalisation in services is as important a part of the inbuilt agenda of this round as agriculture. I want to stress that our purpose in these negotiations is to boost commerce, because trade drives inter-economic growth. But boosting commerce, to my mind, is not the same as commercialising what other countries and governments legitimately want to keep within the public realm. That is their choice. That is the policy space to which they are entitled. No part of this negotiation concerning the liberalisation of services seeks to erode, let alone remove, the right to regulate public services.
Take the example of water, as one Member already mentioned: where are developing countries going to get the capital investment, the transfer of technology, the transfer of management skills to operate the most efficient water industry in their countries that they can possibly get, to bring about the distribution that they so desperately need, if it is without foreign investment, foreign know-how and foreign transfer of technology? We must keep a sense of perspective about this whilst recognising and safeguarding developing countries’ rights to regulation.
With regard to agriculture – and incidentally, there is no question of excluding agriculture from these negotiations; anyone who ever dreamed that might be either desirable or possible has long since seen that dream disappear, never to return – we have an obligation to liberalise trade in agriculture, but we have to do it in a way and at a pace that are manageable and absorbable by European farm communities and that strike the right balance between the interests of different sorts of developing country; and, as I say, they are not the same.
However, as European agriculture changes and evolves, the importance of specialised production and products and of those products associated with geographical indications becomes ever greater. That is why the protection of GIs remains not only an important but also an indispensable condition for our completion of this round. I say this not only to Mrs Mann but also to others. This is a single undertaking and that means that nothing is agreed until everything is agreed. In my view that is very important. It is a necessary protection that each WTO member has to ensure that their vital interests are not shunned or overlooked. If there were no single undertaking, no principle that nothing is agreed until everything is agreed, then we would be much weakened and not only us but also other WTO members would be less able to protect their vital interests. In my view GIs are of vital interest.
In conclusion – and I am very much aware that I have not responded to many of the points made or taken up a number of the points – NAMA is an important issue; I shall address these other issues in remarks I shall be making in a week’s time – let me just say that these multilateral trade talks are very important. Why? Because multilateralism is important. Multilateral processes and institutions are important. Yes, the European Union pay extra into this round and into this system in order to keep alive, to strengthen and to carry forward the multilateral values and principles that are at the heart of this round. We will not pay indefinitely and we are not a bottomless pit, but it is true that we are prepared to pay for our principles, not only for the sake of our principles, but also because in a multilateral trade round the potential benefits for the global economy and for us in Europe and for the poor and needy people around the world are multiplied to a far greater extent through a multilateralisation of the agreement that we reach than any set of bilateral agreements between ourselves and other countries or regions could possibly achieve.
I am not ignoring the bilateral agenda. Indeed, we have negotiations, whether it be ongoing, in the case of the Gulf States; ASEAN, potentially, when we have our roadmap put in place; and Mercosur. Incidentally, we need to consider what we are going to keep back from this multilateral agreement for our bilateral Mercosur negotiation. First and foremost we must make the multilateral talks successful. It will be a huge challenge in the coming months to achieve that, the way in which we can strengthen international trade rules to drive up standards of trade and social and labour rights, and trade in environment as well. There is a very great deal to achieve in a relatively short space of time. If in the coming months I can get as much negotiation in as Mrs Kinnock did in her one-and-a-half minutes, I will be travelling at a reasonable rate. It is a wee bit challenging for me to do that. However, given the number of things you have mentioned and registered, which we will carry on in our discussion tomorrow morning, if I can match a part of the same rate of progress I will not be doing badly.
I must close this very long debate. We are out of time. The normal working time for the interpreters is until 10 p.m. We still have another debate, so we must move on.
The debate is closed.
– It comes as no surprise that Mr Mandelson says he feels that the ‘developing countries’ are not convinced that opening up the markets is a good thing for everyone.
Let us remind ourselves of the true face of the liberalisation of world trade by the major economic and financial powers: every three seconds a child dies of avoidable causes; hundreds and hundreds of millions of people live in poverty, whilst wealth is concentrated at the cost of the exploitation of workers and of the resources that belong to the whole human race; in the past two decades, levels of inequality rose in 53 out of a group of 73 countries.
As far as Mr Mandelson is concerned, the rise from 55% to 60% in the WTO negotiations, which was described by the Director-General of the World Trade Organisation (WTO), Pascal Lamy, as a ‘resounding success’, rescued the summit from failure. The most important thing, they say, is that the negotiations are not ‘derailed’ and that more are scheduled.
We therefore continue our fight for food sovereignty and safety, for the right of each individual country to develop its economic potential in order to satisfy the need and aspirations of its people, for public services, for labour rights, against water privatisation, and against the patenting of life.
The next item is the Commission statement on climate change.
. Mr President, thank you for giving me the opportunity to debate with you the results of the successful conference on climate change held in Montreal in December.
In Montreal, apart from the 11th Conference of Parties to the United Nations Framework Convention on Climate Change, we also had the first meeting of the parties which have ratified the Kyoto Protocol.
I was particularly delighted by the presence and positive action of the ten Members of the European Parliament at the Montreal conference. It underlines the importance which both our institutions ascribe to meeting the challenge of climate change and to the role of the multilateral procedure in the course of doing so. Our constant contacts and cooperation in Montreal bore fruit. It is therefore important that we also continue this practice at future conferences.
The outcome of the Montreal conference is an important milestone for multilateral negotiations on climate. The Kyoto Protocol has now been put into full operation, while the agreement on the Montreal action plan paves the way for discussion of future international cooperation on climate change issues. This will safeguard, among other things, greater security for the European carbon dioxide emissions market and for the private sector.
The enumeration of the political achievements at Montreal is truly impressive. Firstly, we agreed to launch two official dialogues on the subject of the future regime for addressing climate change. All the parties which have not ratified the Kyoto Protocol, including the United States and Australia and, of course, all the major developing countries, are included in the Convention dialogue.
A thorough, forward-looking dialogue will be held on the basis of the Convention, in the form of four workshops to be held over the next two years. The results of the dialogue will be presented at the Conference of Parties in 2007.
The Kyoto dialogue will be used to discuss further emission reductions by developing countries on the basis of the Kyoto Protocol for the period after 2012. A special ad hoc United Nations working group has been set up within the framework of the Kyoto Protocol. This party will complete its work as quickly as possible and in time to ensure that there is no gap between the first and second Kyoto commitment period.
Secondly, all the necessary decisions were taken in Montreal for the full functioning of the Kyoto Protocol as follows: the operating rules of the Kyoto Protocol, known as the Marrakech Accords, were approved in their entirety.
The compliance decision makes the Kyoto Protocol binding for all parties and makes provision for a Compliance Committee to be set up. The five-year adaptation work programme contains a full set of activities, including work designed to further enhance our knowledge of the impacts of and the problems caused by climate change.
It also includes specific tasks to design adaptation and the application of adaptation measures. The Adaptation Fund will finance adaptation activities. Its funds will come from contributions to the Clean Development Mechanism which will probably start to be paid in 2008.
Thirdly, the Montreal Conference went further, making the Kyoto Protocol a stronger and more effective system. The Clean Development Mechanism was strengthened. The executive and supervisory role of the CDM Executive Board was made more transparent and stronger. The secretariat will hire more staff, in order to improve the services which it provides to the Executive Board and its committees.
The parties also pledged a sum of money to the operation of the Clean Development Mechanism. Most of this money will constitute the contribution by the European Union.
The joint implementation bodies were also set up. The preparatory work carried out on the Clean Development Mechanism can also be used for the approval of the joint implementation tasks. This means that it is possible to speed up the approval of the joint implementation tasks for which plans have already been drawn up. The European Union also pledged a sum of money in order to strengthen the committee supervising the joint implementation mechanism.
Finally, the European Union used the Montreal Conference to demonstrate its significant progress in the application of the Kyoto Protocol. The numerous positive reactions which I received reinforce my conviction that the response of the European Union to the climate challenge may not only also be the most effective from the economic point of view, but may also offer a competitive edge to European businesses. The acute interest in the emission rights trading system which we have introduced makes it clear that we are an example worth following.
The European Union has acquired a leading position internationally in combating climate change. It continued to support the Kyoto Protocol when serious doubts overshadowed the beginning of its entry into force. Nonetheless, we must always be conscious of the fact that greater efforts are needed within the Union. Most of the Member States need to apply additional measures in order to achieve the Kyoto objectives.
New joint measures will also be needed at European Union level. The current second stage of the European programme on climate change will help to determine the optimum measures.
I should also like to touch on the question of dialogue within the European Union on climate change. I believe that the agreement to launch an international dialogue achieved in Montreal is an important stimulus for the European Union.
The strategy of the European Union seeking to supplement the process at the United Nations with bilateral commitments and to focus on confidence building and on including the views of the other parties has proven to be successful. The Montreal conference ratified this approach.
The European Union now needs to cooperate with all sides, especially those with a large share of emissions, such as the United States, and the countries with emerging economies, in a constructive dialogue on broadening participation in the future international regime in the climate change sector.
I consider that Montreal marked a new phase in international cooperation to combat climate change. The period of inquiry is over. We now have an international system with all the necessary mechanisms. Consequently, our efforts are focusing on consolidating it and on safeguarding its functioning.
However, we cannot rest on our laurels. Climate change requires urgent action and concerns us all. Drastic cuts in emissions of greenhouse gases will be needed if we are to stabilise and then reduce concentrations of these gases in our planet's atmosphere.
That is why, this year, in the second phase of the European programme on climate change, we shall discuss new initiatives in a bid to strengthen our climate policy. This second European programme on climate change will include an extensive review of the policies of the first stage in the climate sector, which includes the European Union emission rights trading system, action on capturing and storing carbon dioxide, air and other forms of transport and other issues.
On the basis of this review, I shall propose new initiatives to strengthen our climate policy, depending on the results of this process of consultation with the interested parties. I know that I can count on support in this task from the European Parliament.
. Mr President, despite the absence of the Group of the European People’s Party (Christian Democrats) and European Democrats, it is to be hoped that we will, tomorrow, be united in confirming that Parliament will take climate change and a future climate policy seriously. The resolution that is before us tomorrow gives a good and complete overview of the results and expectations of the climate conference held in Montreal last December. Let me start, though, with heartfelt congratulations for the whole EU delegation that took part in that conference.
Both the British Presidency and the Commission were instrumental in bringing about the positive outcome in Montreal. As parliamentary delegation, we too tried very hard to do our bit. I think that the unison we displayed was a decisive factor in Montreal. The conference was a success and the climate resolution reflects our appreciation for starting the dialogue about future climate policy.
The resolution looks ahead to the second period of commitment after 2012 and also welcomes the United States on board, even though we remain critical about the lack of commitment on the part of the Bush administration. Innovation is needed to combat climate change. The directive on tradable emission rights is an important indicator of the EU’s commitment and still deserves our full support.
Montreal is good news, but we have also witnessed some bad news in recent weeks, such as the impact of a hitch in the energy supply, or the gas crisis, between Ukraine and Russia. A conflict such as this very aptly illustrates the desperation and dependence in which the EU does not want to find itself, and proves once more that the European Union must build in a guarantee of secure energy supply. The European Union can only attain this energy certainty by means of ambitious policy, common sustainable energy policy based on energy certainty, diversification and energy savings.
This policy has a chance of success, though, only if huge forward strides are made on all fronts. Commitment to environmental technology is now more than ever necessary, as are serious efforts with a view to the involvement of developing countries. Only ambitious policy can ensure that the EU can shake off this unfavourable position of dependence and that global warming remains restricted to two degrees. We have tabled three amendments on environmental technology, the energy crisis and the developing world, and we would ask you to support them.
. Mr President, I have served in national parliaments where debates were timetabled to a second and the inability of this Parliament to get its act together means I have to apologise to the Commissioner because I will have to leave before hearing his concluding remarks.
today reported scientist James Lovelock saying that, frankly, it is too late already. The multiplier effect is going to mean that the pace of climate change is going to accelerate and there is little we can do. When you read the European Environment Agency reports that glaciers in Switzerland retreated by 10% in one year alone, in 2003, you think that maybe he has a point, that we are just not realising what is happening. Here we are in this fantastic palace of energy use, debating what might be the end of civilisation.
Montreal was a success, but only in relative terms. I am very conscious of the heavy burden you bear, Commissioner. I cannot think of a single person on this planet who has more direct responsibility for coming up with solutions to try and take the world forward, to try and take the economic block and therefore the world with it. You are hemmed in by ridiculous policies – we are still subsidising coal production – and economic priorities come to the fore, as they must, but sometimes to the detriment of the attempts we are all making to try and deal with these problems. So, I urge you, be bold and be ambitious.
Let us not pretend that the Emissions Trading Scheme is somehow going to curb aviation emissions to a great extent. We need more measures; we need aviation fuel tax. If we are to deal with car manufacturers, we have got to set mandatory limits on CO2 limits; we have to have smaller cars. It is ridiculous: we are losing the world for the sake of people wanting to drive around in giants.
I urge you, Commissioner, take the lead. Governments will always complain and criticise you, but they need you. They will scale back your ambitions, but unless you aim high, you are bound to achieve low.
. Mr President, ladies and gentlemen, there is little time for this debate and so also to prevent climate change. Researchers are extremely worried about the rate at which climate change is progressing; they are worried about what sort of world their children, our children, will be living in. They say that the human race has 10 years at most to bring emissions right down: or, as Chris Davies said, perhaps it is already too late.
At Montreal it was merely agreed that talks on future reductions would be started. We all know that the United States of America is the troublemaker where protection of the climate is concerned. The EU now has a major responsibility; our role as leaders must therefore be made clearer. At the next conference on climate the presidency of the EU will be held by Finland, which took an extremely vague line at Montreal. Now we need to pull our socks up. Finland and Austria should work with the Commission to draft a clear EU proposal to other countries. We need a programme for the EU’s own emissions reductions for the period 2020-2050. Businesses also need one. For them to invest wisely, they need to be able to calculate the value of their investments and the price of their emissions in the years to come.
. Mr President, in my view, far more attention should be paid to promoting public transport; one alternative, as someone has already suggested, would be an ecotax on the airline industry. Why do airline tickets have to be so cheap? Since flying is in any case generally not an option for people on average incomes, a hefty tax surplus would be a quite appropriate way of benefiting the climate.
In addition, I think it is a real disgrace that the nuclear energy lobby is constantly misusing the problem of climate change in order to get itself back on the map. Where climate change is concerned, attention should first and foremost be paid to really sustainable alternatives. Whilst the conference in Montreal was a minor success, it was not enough – not by a long shot in my view. That is why the EU should send a strong message that it is serious about continuing the fight against climate change.
. Ladies and gentlemen, the report on the reform of the United Nations recognises climate change as one of the most significant threats to global security. The Kyoto Protocol has promoted the use of renewable sources of energy, but in order for positive development to continue the European Union must show more initiative in further developing these energy sources both in Europe and elsewhere in the world.
The entry into force of the Kyoto Protocol following its ratification by the Russian Federation is a positive development, but in order to reduce climate change the USA’s involvement is also needed, as that country is responsible for one quarter of total emissions. In my view, the USA ought at the same time to step up its focus on energy efficiency and conservation measures. Several highly-developed countries can achieve the Kyoto Protocol targets for reasons unconnected with climate policy. We should also bear in mind, however, the rapid development of China and India, for instance, which are home to a third of the world’s population and where it is essential to find a balance between the needs of development and environmental protection.
I would like to call on the European Commission to pay particular attention to the disparity between the promises made in the Kyoto Protocol and steps taken to fulfil them. I also call on the Commission, working together with the European Parliament and the Council, to formulate and actively defend a European Union strategy in talks at the UN forums on the future of the Kyoto Protocol and post-2012 commitments.
Mr President, we know that climate change is dangerous and that it has been triggered not only by worldwide industrialisation and explosive population growth, but also by changes in nature. We also know that there is no stopping it even in the event of an immediate halt to the increase in greenhouse gas concentration.
The appalling disasters that occurred in 2005 showed us what nature is capable of and may well be no more than the first indications of what we can reckon with happening frequently in the future.
Even though they have sustained enormous damage, the USA and Australia are not prepared to implement the Kyoto Protocol once and for all. Six countries are responsible for almost 50% of worldwide greenhouse gas production, and we must step up the pressure on them to a substantial degree.
We here in Europe, though, are doing little better than they are if we now go back to singing the praises of nuclear power as an alternative compatible with Kyoto. If we do not soon make a start on at last implementing the environmentally-friendly technologies for propulsion and energy that we have developed, on putting a stop to the squandering of water and on the abolition of subsidies for trans-European transport, then we will be condemning our children, and their children in turn, to life in a permanent state of ecological emergency.
– Mr President, Commissioner, ladies and gentlemen, I was a member of Parliament’s delegation to the Montreal Conference, and saw at first hand the efforts made by Commissioner Dimas and the British Presidency to reach an agreement, which, while not ideal, was very reasonable. Despite the US Administration once again causing a great deal of trouble up until the last moment, common sense eventually prevailed.
Unfortunately, the US Administration does not wish to understand that the Kyoto Protocol does not pose a problem for the economy. As Bill Clinton rightly said in Montreal, clean technologies and energies are a new economy that will create new business opportunities and new jobs. According to a report by the European Environment Agency, Europe has witnessed climate change in the past two years on a scale not seen for 5 000 years. The four hottest years on record were 1998, 2002, 2003 and 2004. If we continue at this rate, without effective action, global warming will cause ice-sheets to melt in the north and the spread of deserts in the south.
We must, as a matter of urgent priority, go further, and do more to honour the Kyoto Protocol. According to Professor Jacqueline McGlade, we need a gradual shift away from taxes on labour, and investment towards taxes on pollution and the inefficient use of materials and land. We also need reforms in the way that subsidies are applied to transport, housing, energy and agriculture. We need subsidies encouraging sustainable practices and efficient technologies.
Will we have sufficient courage to do what we have to do? One thing is for sure: if we do not act right away, we will be mortgaging our children’s futures.
Mr President, Mr Dimas, you have the most important task of all the Commissioners. If it is you that fail, the Commission too fails. You are Mr Barroso’s guide. It is time we realised that it is climate chaos we are facing. There is no negotiating with Mother Earth. We are guests in her house and we must follow her rules. That is why we must quickly limit emissions.
We must introduce carbon dioxide charges on products from countries that do not observe the Kyoto Agreement. It would create pressure for better politics in the United States and Australia. Countries that do not accept responsibility for the climate should not be able to be parasitic upon our earth. Current economic policy and trade policy have failed, and they create climate chaos and devastation instead of well-being and prosperity.
Sorting this out is a matter of urgency. We need trade rules that observe the rules of the earth rather than those of short-sighted lobbyists. Legal proceedings cannot be taken against climate chaos. We need aviation taxes, carbon dioxide charges on imports, better rules governing emissions from cars, better transport policy and better trade policy. Only then can we take care of our earth.
. I shall make brief comments. I absolutely agree that climate change is one of the most serious, if not the most serious problem, which the world is facing today.
Of course for the European Commission, and for me in particular, climate change, as I have repeatedly emphasised, is one of the main priorities.
Of course, we have been fighting all this time to achieve the objectives which we set at the beginning of the year in our communication, which the European Parliament also adopted and which made the relevant recommendations for winning the battle against climate change.
This communication was the main document which set out the relevant arguments and on the basis of which the overall debate was held which terminated in the Montreal agreement – and not just in Montreal, but also during the intermediate discussions at the European Council, at Gleneagles at the G8 summit, in Bonn and during other discussions held before Montreal.
It therefore shows how important the contribution of the European Union was, both with this communication and the various interim discussions at bilateral level which we held with countries such as India, China and other rapidly developing countries, such as Mexico and Brazil, which are countries that emit large quantities of carbon dioxide, and with the climate of confidence which we cultivated throughout this time so as to achieve this success.
Of course, our ambitions were much bigger – and are much bigger – but on the basis of the Treaties, as I said earlier, this was a success.
We still have a long way to go and I agree that already today we are experiencing climate change. There has already been a 0.7° Celsius rise in the temperature and many of the phenomena we see today are due to climate change.
As I said earlier, we are seeing various weather phenomena, such as hurricanes, prolonged droughts or floods in other parts of the world which are in keeping with scientists' predictions relating to climate change. Not all these incidents may be connected or we may not be able to connect them directly to climate change, but they come within scientists' general predictions.
Of course, the phenomenon we are seeing today, the melting of the glaciers, both in the Alps and the Arctic Circle, the possible change in direction of the Gulf Stream, the rise in sea levels and a series of other phenomena will have serious repercussions on life, health, the environment and the ecosystems of the whole of mankind, which will be all the greater in the very poor countries, which do not have the means to deal with these consequences.
We therefore have a truly huge obligation, a huge duty, to address climate change. The European Union really is the global leader on this issue. We honestly are making an effort and we hope that we shall persuade countries which are not showing willing to cooperate, such as the United States, which we referred to earlier and which is presently emitting more carbon dioxide than any other country, to follow this path.
I am convinced that, in the not too distant future, all these countries, especially developed countries, will follow. Of course we also want the developing countries to contribute in their way, in accordance with the principle of the United Nations on joint but differentiated participation, to combating the greenhouse effect.
I honestly believe that with you, with your help, which we urgently need, we shall be able to help combat this major problem for the world as a whole.
I have received one motion for a resolution(1) tabled pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday.